Case 2:16-bk-19233-ER     Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05           Desc
                             Complete pdf Page 1 of 113



  1   DAVID B. GOLUBCHIK (State Bar No. 185520)
      JEFFREY S. KWONG (State Bar No. 288239)
  2
      LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.com; JSK@LNBYB.COM
  6
      Attorneys for Chapter 11 Debtor and Plan Proponent
  7
  8                           UNITED STATES BANKRUPTCY COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
                                      LOS ANGELES DIVISION
 11
      In re:                                       )   Case No. 2:16-bk-19233-ER
 12                                                )
      OAK RIVER ASSET MANAGEMENT                   )   Chapter 11 Case
 13   LLC,                                         )
 14                                                )
                Debtor and Debtor in Possession.   )   DEBTOR’S CHAPTER 11 PLAN
 15                                                )
                                                   )
 16                                                )
                                                   )   Plan Confirmation Hearing:
 17                                                )   Date: September 2, 2020
 18                                                )   Time: 10:00 a.m.
                                                   )   Place: Courtroom 1568
 19                                                )          255 East Temple Street
                                                   )          Los Angeles, CA 90012
 20                                                )
                                                   )
 21
                                                   )
 22                                                )
                                                   )
 23                                                )
                                                   )
 24                                                )
                                                   )
 25
 26
 27

 28
                                                   1
Case 2:16-bk-19233-ER          Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                                                Desc
                                  Complete pdf Page 2 of 113



  1                                                TABLE OF CONTENTS
  2
      I.    INTRODUCTION.................................................................................................... 2
  3
      II.   SUMMARY OF THE PLAN .................................................................................. 5
  4
            A.        Information Regarding Satisfied Secured Claims .................................... 5
  5

  6         B.        What Creditors and Interest Holders Will Receive Under the Plan ....... 6

  7         C.        Unclassified Claims...................................................................................... 6

  8                   1.        Administrative Expenses................................................................. 6
  9                   2.        Priority Tax Claims ......................................................................... 8
 10
            D.        Classified Claims and Interests .................................................................. 8
 11
                      1.        Class of General Unsecured Claims ............................................... 8
 12
                      2.        Class of Equity Holders................................................................... 8
 13
 14         E.        Means of Effectuating the Plan................................................................... 9

 15                   1.        Funding for the Plan and Post Effective Date Reserve ................ 9

 16                   2.        Post-confirmation Management ..................................................... 10
 17
                      3.        Disbursing Agent ............................................................................. 10
 18
                      4.        Objections to Claims ....................................................................... 10
 19
                      5.        Interest Pending Allowance of Claims ........................................... 11
 20
                      6.        Distributions to Be Made Pursuant to the Plan ............................ 11
 21
 22                   7.        Avoidance Actions ........................................................................... 12

 23                   8.        Exculpations and Releases .............................................................. 12
 24                   9.        Injunctions........................................................................................ 13
 25
            F.        Risk Factors ................................................................................................. 13
 26
            G.        Other Provisions of the Plan....................................................................... 14
 27
                      1.        Executory Contracts and Unexpired Leases ................................. 14
 28
                                                                      i
Case 2:16-bk-19233-ER          Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                                                   Desc
                                  Complete pdf Page 3 of 113



  1                  2.         Changes in Rates Subject to Regulatory Commission
                                Approval ........................................................................................... 14
  2
  3                  3.         Retention of Jurisdiction ................................................................. 14

  4   III.   EFFECT OF CONFIRMATION OF PLAN ......................................................... 15
  5          A.      Discharge ...................................................................................................... 15
  6
             B.      Revesting of Property in the Reorganized Debtor .................................... 16
  7
             C.      Default........................................................................................................... 16
  8
             D.      Modification of Plan .................................................................................... 16
  9

 10          E.      Post-Confirmation Status Report ............................................................... 17

 11          F.     Post-Confirmation Conversion/Dismissal .................................................. 17

 12          G.     Post-Confirmation U.S. Trustee Fees ......................................................... 17
 13          H.     Final Decree .................................................................................................. 17
 14
 15
 16

 17
 18
 19
 20

 21
 22
 23

 24
 25
 26
 27

 28
                                                                      ii
Case 2:16-bk-19233-ER      Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                 Desc
                              Complete pdf Page 4 of 113



  1                                                  I.

  2                                         INTRODUCTION

  3          Oak River Asset Management LLC (the “Debtor”), is the debtor and debtor in possession

  4   in the above-captioned chapter 11 bankruptcy case (the “Bankruptcy Case”) bearing case number

  5   2:16-bk-19233-ER. The Debtor filed a voluntary petition under chapter 11 of 11 U.S.C. §§ 101

  6   et seq. (the “Bankruptcy Code”) on July 12, 2016 (the “Petition Date”). No official committee of

  7   creditors was formed in the Bankruptcy Case. No bankruptcy trustee was appointed in the

  8   Bankruptcy Case. On September 27, 2016, the Court entered an order approving the Debtor’s

  9   employment of Lawrence R. Perkins (“Perkins”) of SierraConstellation Partners LLC as the

 10   Debtor’s Chief Restructuring Officer (“CRO”) effective as of the Petition Date.

 11          Chapter 11 allows the Debtor, and, under some circumstances, creditors and other parties

 12   in interest, to propose a plan of reorganization, which may include a liquidation. This Plan is a

 13   liquidating plan proposed by the Debtor. This document is the Plan.

 14          On the Petition Date, the Debtor’s primary asset was its fifty percent (50%) interest in a

 15   single family residence located at 119 Furlong Lane, Bradbury California 91008 (the

 16   “Property”). TLH REO Management LLC and Han Ding Holdings, LTD (collectively, the “Co-

 17   Owners”) had a thirty-six percent (36%) and fourteen percent (14%) ownership interest in the

 18   Property. In 2012, the Debtor acquired and obtained its 50% interest in the Property for the

 19   benefit of its affiliated entity, Liberty Asset Management Corporation (“Liberty”), who is a

 20   reorganized debtor in a related chapter 11 case filed on March 21, 2017 captioned in re Liberty

 21   Asset Management Corporation, Case No. 2:16-bk-13575-ER (the “Liberty Case”).

 22          Because the: (1) Property required some urgent slope repair, engineering, and other work

 23   before its sale value can be maximized for the benefit of the estate (the “Repairs”); and (2) the

 24   Debtor required funding from OakRiverHML, LLC (the “DIP Lender”) to complete the Repairs,

 25   on September 8, 2016, the Debtor filed the “Emergency Motion For Authority To Obtain

 26   Financing Pursuant To 11 U.S.C. § 364(d)” [Doc. No. 35] (the “Financing Motion”). In the

 27   Financing Motion, the Debtor stated that it needed its “civil engineer, TRI/CON Engineering Inc.

 28
                                                     2
Case 2:16-bk-19233-ER        Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05               Desc
                                Complete pdf Page 5 of 113



  1   . . . to promptly complete its engineering work on the Property,” and disclosed that it was

  2   obtaining a post-petition loan to, among other things, “pay TRI/CON in full (i.e., thereby

  3   satisfying its alleged mechanics’ lien/ secured claim in the approximate amount of $36,362.00)

  4   from the DIP loan proceeds.” See (Plan Ex. 1). On September 16, 2019, the Court entered its

  5   “Order Granting Emergency Motion For Authority To Obtain Financing Pursuant To 11 U.S.C.

  6   § 364(d)” [Doc. No. 47] (the “Financing Order”), which provided that the Financing Motion “as

  7   modified by th[e Financing Order], is hereby approved and granted . . . . Proceeds of the Loan

  8   shall be used to satisfy only obligations related to the Property[.]” See (Plan Ex. 2). Shortly

  9   thereafter, on or around September 21, 2016, the $36,362.00 scheduled claim (the “Tricon

 10   Claim”) for Tri/Con Engineering Inc. (“Tricon”) was paid and fully satisfied from the loan

 11   proceeds from the DIP Lender, and Tricon continued performing Repairs on the Property. True

 12   and correct copies of the Financing Motion and Financing Order are attached respectively as

 13   Exhibits “1” and “2” hereto.

 14             After some extensive property remediation, marketing, and negotiation efforts, the

 15   Debtor received a $6,900,000 written offer from Yeung Sai Yeung (the “Buyer”) to purchase the

 16   Property (the “APA”). As a result, on July 26, 2018, the Debtor filed its “Motion For Order (A)

 17   Approving Sale Of Property Free And Clear Of Liens, Claims And Interests, Subject To Overbid;

 18   (B) Approve Bidding Procedures; And (C) Granting Related Relief” [Doc. No. 127] (the “Sale

 19   Motion”), seeking Court approval of the sale of the Property to the Buyer subject to overbidding.

 20   The Sale Motion was granted by an order entered by the Court on August 23, 2018 [Doc. No.

 21   138] (the “Sale Order”). A true and correct copy of the Sale Order is attached as Exhibit “3”

 22   hereto.

 23             In addition to secured creditor claims, the Co-Owners were also paid $850,000 from the

 24   Property’s sale proceeds, pursuant to the agreement between the Debtor and the Co-Owners, that

 25   was approved by the Court pursuant to the “Order Granting Motion Pursuant To Bankruptcy

 26   Rule 9019(a) For An Order Approving Settlement” [Doc. No. 119] (the “Co-Owners 9019

 27   Order”). A true and correct copy of the Co-Owners 9019 Order is attached as Exhibit “4”

 28
                                                      3
Case 2:16-bk-19233-ER        Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                 Desc
                                Complete pdf Page 6 of 113



  1   hereto.

  2             Around the time that, or shortly after the Sale Order was entered, the Debtor reached a

  3   resolution of its disputes with: (1) claimant Prolien Services, LLC (“Prolien”), Pioneer General

  4   Engineering Contractors, Inc. (“Pioneer”), and their related entities and individuals (the “Prolien

  5   Claimants”); and (2) claimants AHA 2012 LLC, Frank Lee, Co-Trustee of The Living Trust

  6   dated 6/23/1987, and Christopher Lee (collectively, the “AHA Claimants”). On November 2,

  7   2018 and March 25, 2019 respectively, the Court entered orders approving: (1) the compromise

  8   of controversy that the Debtor reached with the Prolien Claimants for, among other things, a

  9   release of certain mechanic’s liens on the Property and full and final satisfaction of the Prolien

 10   Parties’ claims for a payment of $350,000 to be paid directly from the escrow account for the

 11   sale of the Property [Doc. No. 160] (the “Prolien 9019 Order”); and (2) the compromise of

 12   controversy that the Debtor had reached with the AHA Claimants for, among other things, the

 13   AHA Claimants to have a $2,000,000 general unsecured claim against the Debtor’s estate that

 14   shall be authorized to be paid promptly after Court approval thereof [Doc. No. 195] (the “AHA

 15   9019 Order”). Pursuant to the Prolien 9019 Order and AHA 9019 Order, the claims of the

 16   Prolien Claimants and AHA Claimants – including, but not limited to, those claims asserted in

 17   proof of claim nos. 2, 3, and 4 – have been paid and satisfied in full through the proceeds from

 18   the sale of the Property. True and correct copies of the Prolien 9019 Order and AHA 9019 Order

 19   are attached respectively as Exhibits “5” and “6” hereto. The Debtor has also reached

 20   agreement with Prolien’s insurance company pursuant to which the estate received an additional

 21   payment of $50,000.

 22             In addition, the undisputed secured tax claims of the Los Angeles County Tax Collector,

 23   who filed proof of claim nos. 1 and 7, were paid through escrow from the Property’s sale

 24   proceeds.

 25             Currently, the Debtor’s bank accounts with Signature Bank (x4425) and Rabo Bank

 26   (x0166) (collectively, the “Bank Accounts”) are holding funds in the aggregate amount of

 27   approximately $1,034,640.45 (the “Estate Funds”). Excluding administrative claims (which are

 28
                                                       4
Case 2:16-bk-19233-ER        Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                   Desc
                                Complete pdf Page 7 of 113



  1   currently estimated to total approximately $230,000.00), the total amount of claims asserted

  2   against the Debtor’s estate that have not yet been satisfied is approximately $30,929.34. The

  3   Plan proposes to: (1) first, allocate the Estate Funds to pay all allowed and remaining claims in

  4   full on the Effective Date (as defined in the Plan); and (2) second, distribute any remaining

  5   Estate Funds to Liberty, as the 100% equity holder of the Debtor.1 True and correct redacted

  6   copies of the bank statements for the Bank Accounts are attached as Exhibit “7” hereto.

  7   Further, a chart describing and analyzing all of the claims scheduled by the Debtor, or asserted

  8   against the Debtor’s estate is attached as Exhibit “8” hereto.

  9           The effective date of the Plan (the “Effective Date”) will be the first business day which

 10   is at least fifteen days following the date of entry of the Court order confirming the Plan (the

 11   “Plan Confirmation Order”) and the satisfaction or waiver by the Debtor of all of the following

 12   conditions to the effectiveness of the Plan: (a) there shall not be any stay in effect with respect to

 13   the Plan Confirmation Order; and (b) the Plan Confirmation Order shall not be subject to any

 14   appeal or rehearing.     The Debtor, following the Effective Date, will be referred to as the

 15   “Reorganized Debtor.”

 16                                                     II.

 17                                      SUMMARY OF THE PLAN

 18           A.      Information Regarding Satisfied Secured Claims

 19           Secured claims are claims secured by liens on property of the estate. As discussed more

 20   fully above, shortly after the sale of the Property, all of the Debtor’s secured claims (the “Secured

 21   Claims”) have been satisfied and/or paid in full before the filing of the Plan. The following is a

 22   list of the Debtor’s Secured Claims, and their current status:

 23   ///

 24   ///

 25   ///

 26
      1 As described more fully in Section II.E.1 herein, before distributions are made to Class 2
 27
      (Equity) on or about the Effective Date, the Debtor shall hold back funds in the amount of
      $15,000.00 to fund the Post Effective Date Reserve.
 28
                                                        5
Case 2:16-bk-19233-ER       Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                 Desc
                               Complete pdf Page 8 of 113


                      Claimant           Proof of Claim, Or Scheduled                Status
  1                                                 Amount
  2     Los Angeles County Tax          $817,618.77                         The claims of L.A.
        Collector (the “L.A. County     (Proof of Claim No. 1 and 8)        County Tax Collector
  3     Tax Collector”)                                                     (asserted via POC Nos.
                                                                            1 and 8) were paid in
  4                                                                         full through escrow
                                                                            from the sale of the
  5                                                                         Property.
  6
        Prolien Services, LLC           $900,000.00                         The claim of Prolien
  7     (“Prolien”)                     (Schedule D)                        was settled for
                                                                            $350,000, and the
  8                                                                         $350,000 was paid
                                                                            through escrow from the
  9
                                                                            sale of the Property,
 10                                                                         pursuant to the Prolien
                                                                            9019 Order.
 11
        Tri/Con Engineering Inc.        $36,362.00                          TriCon’s secured claim
 12     (“TriCon”)                      (Schedule D)                        was satisfied and paid in
                                                                            full prior to the sale of
 13
                                                                            the Property, as
 14                                                                         authorized by the
                                                                            Financing Order.
 15
 16
             B.      What Creditors and Interest Holders Will Receive Under the Plan
 17
             As required by the Bankruptcy Code, the Plan classifies claims and interests in various
 18
      classes according to their rights to priority. The Plan states whether each class of claims or
 19
      interests is impaired or unimpaired. The Plan provides the treatment each class will receive.
 20
             C.      Unclassified Claims
 21
             Certain types of claims are not placed into voting classes; instead they are unclassified.
 22
      They are not considered impaired and they do not vote on the Plan because they are
 23
      automatically entitled to specific treatment provided for them in the Bankruptcy Code. As such,
 24
      the Debtor has not placed the following claims in a class:
 25
                    1.      Administrative Expenses
 26
             Administrative expenses are claims for costs or expenses of administering the Case that
 27
      are allowed under Bankruptcy Code Section 507(a)(1). The Bankruptcy Code requires that all
 28
                                                       6
Case 2:16-bk-19233-ER          Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                 Desc
                                  Complete pdf Page 9 of 113



  1    administrative claims be paid on the Effective Date unless a particular claimant agrees to a

  2    different treatment.

  3           The following chart lists all of the Debtor’s 11 U.S.C. § 507(a)(1) administrative claims

  4    and their treatment under the Plan:

  5
         Name                            Amount Owed             Treatment
  6      Levene, Neale, Bender,                                  Paid in full upon the later of (a) the
         Yoo & Brill L.L.P.              $100,000                Effective Date; and (b) the date of
  7      (“LNBYB”), bankruptcy           (estimated)             entry of the order allowing the final
         counsel for the Debtor                                  fee application.
  8
  9      SierraConstellation             $50,000                 Paid in full upon the later of (a) the
         Partners, LLC                   (estimated)             Effective Date; and (b) the date of
 10      (“SCP”), chief                                          entry of the order allowing the final
         restructuring officer for the                           fee application.
 11      Debtor
 12
         Yadegar, Minoofar &             $65,000                 Paid in full upon the later of (a) the
 13      Soleymani LLP (“YMS”),          (estimated)             Effective Date; and (b) the date of
         special litigation counsel                              entry of the order allowing the final
 14      for the Debtor                                          fee application.
 15      Grobstein Teeple LLP            $15,000                 Paid in full upon the later of (a) the
 16      (“GT”), accountant for the      (estimated)             Effective Date; and (b) the date of
         Debtor                                                  entry of the order allowing the final
 17                                                              fee application.

 18      Clerk's Office Fees             $0                      The Debtor is not aware of any fees
                                         (estimated)             presently owed to the Clerk’s Office.
 19
                                                                 To the extent such fees will exist on
 20                                                              the Effective Date, they shall be paid
                                                                 in full on or before the Effective Date.
 21
         Office of the U.S. Trustee      $0                      Paid in full on the Effective Date to
 22      Fees                            (estimated)             the extent any amount is owed.
 23
         TOTAL                           $230,000
 24                                      (estimated)

 25
              Court Approval of Fees Required:
 26
              The Court must rule on all fees listed in this chart before the fees will be owed, except for
 27
      fees owing to the Clerk’s Office, U.S. Trustee, or fees to be paid from non-Debtor sources. The
 28
                                                        7
Case 2:16-bk-19233-ER          Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                 Desc
                                 Complete pdf Page 10 of 113



  1 professional in question must file and serve a properly noticed fee application, and the Court must

  2 rule on the application. Only the amount of fees and expenses allowed by the Court will be owed
  3 and required to be paid under the Plan. The Debtor has sufficient Estate Funds in its Bank
  4 Accounts to satisfy the foregoing administrative claims.
  5                 2.        Priority Tax Claims
               Priority tax claims are certain unsecured income, employment and other taxes described
  6
      by Bankruptcy Code Section 507(a)(8). The Bankruptcy Code requires that each holder of such a
  7
      Section 507(a)(8) priority tax claim receive the present value of such claim in deferred cash
  8
      payments, over a period not exceeding five (5) years from the date the bankruptcy petition was
  9
      filed.
 10
               The Debtor is aware of one priority tax claim, filed by the Franchise Tax Board (the
 11
      “FTB”), in the amount of $1,636.17. The FTB will be paid an amount equal to $1,636.17 on the
 12
      Effective Date of the Plan, in full and complete satisfaction of its priority tax claim.
 13
               D.        Classified Claims and Interests
 14
                         1.     Class of General Unsecured Claims
 15
               General unsecured claims are unsecured claims not entitled to priority under Bankruptcy
 16
       Code Section 507(a). The following chart identifies the Plan’s treatment of the class containing
 17
       all of the Debtor’s general unsecured claims:
 18
       CLASS        DESCRIPTION           INSIDER IMPAIRED           TREATMENT
 19        #                                (Y/N)    (Y/N)
           1      Claims                      N        N   Holders of allowed Class 1 claims
 20               All Allowed General                      shall receive payment in an
                  Unsecured Claims                         amount equal to 100% of their
 21
                                                           allowed pre-petition claims against
 22               Amount of Claims                         the Debtor on the Effective Date of
                  Approximately                            the Plan.
 23               $29,293.17
 24
                         2.     Class of Equity Holders
 25
               Interest holders are the parties who hold an ownership interest (i.e., equity interest) in
 26
       the Debtor. The following chart identifies the Plan’s treatment of the class of interest holders:
 27

 28
                                                          8
Case 2:16-bk-19233-ER        Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                   Desc
                               Complete pdf Page 11 of 113



  1
      CLASS DESCRIPTION                     IMPAIRE        TREATMENT
  2     #                                       D
                                              (Y/N)
  3
         2        All Equity Interests in       N          After all allowed creditor claims are paid
  4               Debtor                                   in full, Liberty, as the 100% equity holder
                                                           of the Debtor: (1) shall receive any
  5                                                        remaining        Estate     Funds      (i.e.,
                                                           approximately $773,711.11, minus any
  6                                                        actual fees and costs incurred by the
  7                                                        Reorganized Debtor’s professionals paid
                                                           from the Post Effective Date Reserve).
  8
  9          E.       Means of Effectuating the Plan

 10                   1.      Funding for the Plan and Post Effective Date Reserve

 11          The source of funding for the Plan is the $1,034,640.45 of Estate Funds currently in the

 12   Debtor’s Bank Accounts. Based on the Plan, the following payments will be required to be made

 13   on or about the Effective Date:

 14
       Admin Claim             LNBYB                                                Est. $100,000.00
 15
       Admin Claim             SCP                                                   Est. $50,000.00
 16    Admin Claim             YMS                                                   Est. $65,000.00
       Admin Claim             GT                                                        Est. $15,000
 17    Admin Claim             UST                                                             Est. $0
 18    Priority Tax Claim      Franchise Tax Board                                         $1,636.17
       Class 1                 General Unsecured Creditors                                $29,293.17
 19    Class 2                 Equity                                     Any Remaining Estate Funds
 20    TOTAL                                                                             $260,929.34
      Based on the $1,034,640.45 of Estate Funds and the total Plan payments of approximately
 21
      $260,929.34 on the Effective Date to the estate’s creditors, the Debtor is confident that it will
 22
      have sufficient funds to make all required Effective Date payments, thereby rendering all classes
 23
      of creditors unimpaired.
 24
             Before distributions are made to Class 2 (Equity) on or about the Effective Date, the
 25
      Debtor shall hold back funds in the amount of $15,000.00 (the “Post Effective Date Reserve”).
 26
      Post Effective Date Reserve funds may be used to compensate actual fees and costs incurred by
 27

 28
                                                       9
Case 2:16-bk-19233-ER       Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                  Desc
                              Complete pdf Page 12 of 113



  1   the Reorganized Debtor’s professionals after the Effective Date of the Plan. The Reorganized

  2   Debtor shall have the right to pay professional fees and expenses incurred after the Effective

  3   Date out of the Post Effective Date Reserve, and without further order of the Court. Any

  4   amounts remaining in the Post-Confirmation Reserve will be paid to Class 2 (Equity) before the

  5   Court enters an order for final decree.

  6                  2.      Post-confirmation Management

  7          Since this is a liquidating Plan, the Debtor does not anticipate the need for active

  8   management after the Effective Date. Nevertheless, to the extent that there are any operations

  9   for the Debtor after the Effective Date, the CRO will continue to supervise all of the Debtor’s

 10   functions, and will continue to oversee the general operations of the Debtor’s business before the

 11   Court enters an order for final decree.

 12                  3.      Disbursing Agent

 13          The Reorganized Debtor, through the CRO, shall act as the disbursing agent for the

 14   purpose of making all distributions provided for under the Plan. The Disbursing Agent shall

 15   serve without bond, but is entitled to compensation for any actual fees and costs incurred after

 16   the Effective Date of the Plan from the Post Effective Date Reserve.

 17                  4.     Objections to Claims

 18          The Debtor does not anticipate objecting to any claims filed against its estate.

 19          However, pursuant to 11 U.S.C. § 502(a), any party in interest may assert objections to

 20   claims. Objections to claims shall be filed not later than one hundred and twenty (120) days after

 21   the date of entry of the Plan Confirmation Order.        As provided by Section 502(c) of the

 22   Bankruptcy Code, the Court may estimate any contingent or unliquidated disputed claim for

 23   purposes of confirmation of the Plan. The Court shall retain jurisdiction over the Debtor, the

 24   Reorganized Debtor, and the Case to resolve such objections to claims following the

 25   confirmation of the Plan.

 26          Nothing contained in the Plan shall constitute a waiver or release by the Debtor of any

 27   rights of setoff or recoupment, or of any defense, it may have with respect to any claim. The

 28
                                                      10
Case 2:16-bk-19233-ER       Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                  Desc
                              Complete pdf Page 13 of 113



  1   Reorganized Debtor shall withhold from property to be distributed under the Plan and will place

  2   in reserve a sufficient amount of cash to be distributed on account of claims that are disputed and

  3   have not been allowed as of the date of distribution to creditors (the “Disputed Claims”) of any

  4   particular class as if such claims were allowed in full.

  5                  5.      Interest Pending Allowance of Claims

  6          Except as specifically provided for in the Plan, in the Plan Confirmation Order, or in

  7   some other order of the Court, interest shall not accrue on claims and no holder of a claim shall

  8   be entitled to interest accruing on or after the Petition Date on any claim.

  9          To the extent the Debtor or any other party in interest objects to the allowance of any

 10   claim, nothing in the Plan or herein shall be deemed to imply or create for the holders of any

 11   Disputed Claims any entitlement to receive interest upon the allowed amount of any such

 12   Disputed Claims as a result, inter alia, of the delay in payment of such claims, except as

 13   expressly stated in the treatment pursuant to the Plan.

 14                  6.      Distributions to Be Made Pursuant to the Plan

 15          Distributions to be made by the Reorganized Debtor on the Effective Date on account of

 16   any claim shall be made on the Effective Date or as promptly thereafter as practicable.

 17   Distributions to be made by the Reorganized Debtor under the Plan shall be made by check

 18   drawn on a domestic bank or by wire transfer at the sole election of the Reorganized Debtor.

 19          Except as otherwise agreed to by the Reorganized Debtor in writing, distributions to be

 20   made to holders of allowed claims pursuant to the Plan may be delivered by regular mail,

 21   postage prepaid, to the address shown in the Debtor’s schedules, as they may from time to time

 22   be amended in accordance with Bankruptcy Rule 1009, or, if a different address is stated in a

 23   proof of claim duly filed with the Court, to such address.

 24          Checks issued by the Reorganized Debtor to pay allowed claims shall be null and void if

 25   not negotiated within sixty (60) days after the date of issuance thereof. Requests for reissuance

 26   of any check shall be made to the Reorganized Debtor by the holder of the allowed claim to

 27   whom such check originally was issued, prior to the expiration of one hundred and twenty (120)

 28
                                                       11
Case 2:16-bk-19233-ER       Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                  Desc
                              Complete pdf Page 14 of 113



  1   days from the date of issuance of such check. After such date, the claim shall be deemed

  2   disallowed and the monies otherwise payable on account of such claim shall revest in the

  3   Reorganized Debtor free and clear of all claims and interests.

  4          In connection with the Plan and any instruments issued in connection therewith, the

  5   Reorganized Debtor shall comply with all applicable withholding and reporting requirements

  6   imposed by any federal, state or local taxing authority, and all distributions under the Plan shall

  7   be subject to any such withholding or reporting requirements.

  8                    7.    Avoidance Actions

  9          The Debtor is not aware of any payments made during the ninety-day preference period

 10   for non-insiders or the one-year period for insiders which would be clearly avoidable as

 11   preference payments. Moreover, pursuant to the Plan, all claims will be satisfied in full and

 12   therefore no need for pursuit of avoidance actions exists.

 13          Nevertheless, all claims, causes of action and avoidance actions of the Debtor and its

 14   estate are preserved by the Plan, and the Reorganized Debtor shall have full power and authority

 15   to settle, adjust, retain, enforce or abandon any claim, cause of action or avoidance action as the

 16   representative of the Debtor’s estate under section 1123(b) of the Bankruptcy Code or otherwise,

 17   regardless of whether such claims, causes of action or avoidance actions were commenced prior

 18   or subsequent to the Effective Date.

 19               8.        Exculpations and Releases
            To the maximum extent permitted by law, neither the Debtor, its estate, nor any of their
 20
      employees, agents, representatives, or the professionals employed or retained by any of them,
 21
      whether or not by Bankruptcy Court order (each, a “Released Person”), shall have or incur
 22
      liability to any person or entity for an act taken or omission made in good faith in connection
 23
      with or related to the formulation of the Plan, or a contract, instrument, release, or other
 24
      agreement or document created in connection therewith, the solicitation of acceptances for or
 25
      confirmation of the Plan, or the consummation and implementation of the Plan and the
 26
      transactions contemplated therein. Each Released Person shall in all respects be entitled to
 27

 28
                                                      12
Case 2:16-bk-19233-ER         Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                 Desc
                                Complete pdf Page 15 of 113



  1   reasonably rely on the advice of counsel with respect to its duties and responsibilities under the

  2   Plan.

  3           Nothing set forth herein shall be deemed to be a third party release or a request to approve

  4   any third party release, including, without limitation, any guaranties associated with the claims

  5   asserted herein.

  6                9.        Injunctions
              The occurrence of the Effective Date after the entry of the Plan Confirmation shall enjoin
  7
      the prosecution, whether directly, derivatively or otherwise, of any claim, obligation, suit,
  8
      judgment, damage, demand, debt, right, cause of action, liability or interest released, discharged
  9
      or terminated pursuant to the Plan.
 10
              Except as provided in the Plan or the Plan Confirmation Order, as of the Effective Date,
 11
      all entities that have held, currently hold or may hold a claim or other debt or liability that is
 12
      discharged or an interest or other right of an equity security holder that is terminated pursuant to
 13
      the terms of the Plan are permanently enjoined from taking any of the following actions against
 14
      the Debtor, its estate, or their property on account of any such discharged claims, debts or
 15
      liabilities or terminated interests or rights: (i) commencing or continuing, in any manner or in
 16
      any place, any action or other proceeding; (ii) enforcing, attaching, collecting or recovering in
 17
      any manner any judgment, award, decree or order; (iii) creating, perfecting or enforcing any lien
 18
      or encumbrance; (iv) asserting a setoff, right of subrogation or recoupment of any kind against
 19
      any debt, liability or obligation due to the Debtor; and (v) commencing or continuing any action
 20
      in any manner, in any place that does not comply with or is inconsistent with the provisions of
 21
      the Plan.
 22
              By accepting distribution pursuant to the Plan, each holder of an allowed claim or
 23
      allowed interest receiving distributions pursuant to the Plan will be deemed to have specifically
 24
      consented to the injunctions set forth in this Section.
 25
              F.        Risk Factors
 26
              The Debtor believes that there is virtually no risk associated with its making of the
 27

 28
                                                       13
Case 2:16-bk-19233-ER       Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                   Desc
                              Complete pdf Page 16 of 113



  1   Effective Date payments under the Plan. The Estate Funds, which are currently in the Debtor’s

  2   Bank Accounts, will exceed the proposed Plan payment amounts set forth herein.

  3          G.      Other Provisions of the Plan

  4                  1.      Executory Contracts and Unexpired Leases

  5          The Debtor is not aware of any other leases or executory contracts to assume or reject.

  6   However, out of the abundance of caution, on the Effective Date, any and all leases or executory

  7   contracts that the Debtor has an interest in will be deemed rejected.

  8                  2.      Changes in Rates Subject to Regulatory Commission Approval
  9          This Debtor is not subject to governmental regulatory commission approval of its rates.
 10                  3.      Retention of Jurisdiction
 11          After confirmation of the Plan and occurrence of the Effective Date, in addition to
 12   jurisdiction which exists in any other court, the Bankruptcy Court will retain such jurisdiction as
 13   is legally permissible including for the following purposes:
 14                  i.     To resolve any and all disputes regarding the operation and interpretation of
 15   the Plan and the Plan Confirmation Order;
 16                  ii.    To determine the validity, classification, or priority of claims and interests
 17   upon objection by the Debtor, the Reorganized Debtor, or by other parties in interest with
 18   standing to bring such objection or proceeding;
 19                  iii.   To determine the extent, validity and priority of any lien asserted against
 20   property of the Debtor or property of the Debtor’s estate;
 21                  iv.    To construe and take any action to enforce the Plan, the Plan Confirmation
 22   Order, and any other order of the Court, issue such orders as may be necessary for the
 23   implementation, execution, performance, and consummation of the Plan, the Plan Confirmation
 24   Order, and all matters referred to in the Plan, the Plan Confirmation Order, and to determine all
 25   matters that may be pending before the Court in this Case on or before the Effective Date with
 26   respect to any person or entity related thereto;
 27                  v.     To determine (to the extent necessary) any and all applications for
 28
                                                         14
Case 2:16-bk-19233-ER        Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                 Desc
                               Complete pdf Page 17 of 113



  1   allowance of compensation and reimbursement of expenses of professionals for the period on or

  2   before the Effective Date;

  3                  vi.     To determine any request for payment of administrative expenses;

  4                  vii.    To determine all applications, motions, adversary proceedings, contested

  5   matters, and any other litigated matters instituted during the pendency of this Case whether

  6   before, on, or after the Effective Date;

  7                  viii.   To determine such other matters and for such other purposes as may be

  8   provided in the Plan Confirmation Order;

  9                  ix.     To modify the Plan under Section 1127 of the Bankruptcy Code in order to

 10   remedy any apparent defect or omission in the Plan or to reconcile any inconsistency in the Plan

 11   so as to carry out its intent and purpose;

 12                  x.      Except as otherwise provided in the Plan or the Plan Confirmation Order, to

 13   issue injunctions to take such other actions or make such other orders as may be necessary or

 14   appropriate to restrain interference with the Plan or the Plan Confirmation Order, or the

 15   execution or implementation by any person or entity of the Plan or the Plan Confirmation Order;

 16                  xi.     To issue such orders in aid of consummation of the Plan or the Plan

 17   Confirmation Order, notwithstanding any otherwise applicable nonbankruptcy law, with respect

 18   to any person or entity, to the fullest extent authorized by the Bankruptcy Code or Bankruptcy

 19   Rules; and

 20                  xii.     To enter a final decree closing this Case.

 21                                                    III.

 22                              EFFECT OF CONFIRMATION OF PLAN

 23          A.      Discharge

 24          This is a liquidating Plan. Pursuant to 11 U.S.C. § 1141(d)(3)(A), confirmation of this

 25   Plan will not result in a discharge for the Debtor.

 26          Subject to the provision below, on or after the Effective Date, all parties that have held,

 27   currently hold, or may hold a claim discharged pursuant to the terms of the Plan shall be

 28
                                                       15
Case 2:16-bk-19233-ER      Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                    Desc
                             Complete pdf Page 18 of 113



  1   permanently enjoined by Section 524 of the Bankruptcy Code from taking any of the following

  2   actions on account of any such discharged claim: (a) commencing or continuing in any manner

  3   any action or other proceeding against the Reorganized Debtor, (b) enforcing, attaching,

  4   collecting, or recovering in any manner any judgment, award, decree, or order against the

  5   Reorganized Debtor, (c) creating, perfecting, or enforcing any lien or encumbrance against the

  6   Reorganized Debtor, and (d) commencing or continuing any action, in any manner, in any place,

  7   that does not comply with or is inconsistent with the provisions of the Plan or the Plan

  8   Confirmation Order. Any person violating such injunction may be liable for actual damage,

  9   including costs and attorneys’ fees and, in appropriate circumstances, punitive damages.

 10          B.     Revesting of Property in the Reorganized Debtor

 11          Except as provided elsewhere herein, the confirmation of the Plan revests all of the

 12   property of the estate in the Reorganized Debtor. In addition, on the Effective Date, all of the

 13   claims against and/or interests in third parties that constitute property of the estate shall be

 14   revested in the Reorganized Debtor. Following the Effective Date, the Reorganized Debtor shall

 15   have absolute authority to prosecute, waive, adjust or settle any claims without the need for

 16   approval by the Court. Following the Effective Date, the Reorganized Debtor shall have the

 17   authority to employ such professionals as it deems necessary to prosecute or defend such claims

 18   asserted without the need for Court approval.

 19          C.     Default

 20          Except as otherwise provided herein or in the Plan Confirmation Order, in the event that

 21   the Reorganized Debtor defaults in the performance of any of its obligations under the Plan and

 22   shall not have cured such a default within thirty (30) days after receipt of written notice of

 23   default from the creditor to whom the performance is due, then the entity or individual to whom

 24   the performance is due may pursue such remedies as are available at law or in equity. An event

 25   of default occurring with respect to one claim shall not be any event of default with respect to

 26   any other claim.

 27          D.     Modification of Plan

 28
                                                      16
Case 2:16-bk-19233-ER        Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                  Desc
                               Complete pdf Page 19 of 113



  1          The Debtor may modify the Plan at any time before confirmation. The Debtor may also

  2   seek to modify the Plan at any time after confirmation only if (1) the Plan has not been

  3   substantially consummated and (2) the Court authorizes the proposed modifications after notice

  4   and a hearing.

  5          E.        Post-Confirmation Status Report

  6          Within 30 days following the entry of the Plan Confirmation Order, the Reorganized

  7   Debtor shall file a status report with the Court explaining what progress has been made toward

  8   consummation of the confirmed Plan. The status report shall be served on the United States

  9   Trustee, the twenty largest unsecured creditors, and those parties who have requested special

 10   notice after the Effective Date.

 11          F.        Post-Confirmation Conversion/Dismissal

 12          A creditor or party in interest may bring a motion to convert or dismiss the Case under §

 13   1112(b) after the Plan is confirmed if there is a default in performing the Plan. If the Court

 14   orders the Case converted to Chapter 7 after the Plan is confirmed, then all property that had

 15   been property of the Chapter 11 estate, and that has not been disbursed pursuant to the Plan, will

 16   re-vest in the Chapter 7 estate. The automatic stay will be re-imposed upon the re-vested

 17   property, but only to the extent that the Court did not previously authorize relief from stay during

 18   the Case. The Plan Confirmation Order may also be revoked under very limited circumstances.

 19   The Court may revoke the Plan Confirmation Order if the Plan Confirmation Order was procured

 20   by fraud and if the party in interest brings an adversary proceeding to revoke confirmation within

 21   180 days after the entry of the Plan Confirmation Order.

 22          G.        Post-Confirmation U.S. Trustee Fees

 23          The Reorganized Debtor shall be responsible for the timely payment of all fees incurred

 24   after the Effective Date pursuant to 28 U.S.C. § 1930(a)(6).

 25          H.        Final Decree

 26          Once this estate has been fully administered as referred to in Bankruptcy Rule 3022, the

 27   Reorganized Debtor or other party as the Court shall designate in the Plan Confirmation Order

 28
                                                      17
Case 2:16-bk-19233-ER   Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05   Desc
                          Complete pdf Page 20 of 113
Case 2:16-bk-19233-ER   Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05   Desc
                          Complete pdf Page 21 of 113



  1

  2
  3
  4
  5
                                         EXHIBIT “1”
  6                               [Financing Motion, Docket 35]
  7
  8
  9

 10
 11
 12

 13
 14
 15
 16

 17
 18
 19
 20

 21
 22
 23

 24
 25
 26
 27

 28
                                            i
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 22 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document      Page 1 of 52


    1 DAVID B. GOLUBCHIK (State Bar No. 185520)
    2 EVE H. KARASIK (State Bar No. 155356)
        JEFFREY S. KWONG (State Bar No. 288239)
    3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
        10250 Constellation Boulevard, Suite 1700
    4   Los Angeles, California 90067
        Telephone: (310) 229-1234
    5   Facsimile: (310) 229-1244
    6   Email: DBG@LNBYB.com; EHK@LNBYB.COM; JSK@LNBYB.COM

    7 Attorneys for Debtor and Debtor in Possession
    8
                              UNITED STATES BANKRUPTCY COURT
    9
   10                          CENTRAL DISTRICT OF CALIFORNIA

   11                                 LOS ANGELES DIVISION

   12
   13
   14 In re:                                   )      Case No.: 2:16-bk-19233-TD
                                               )
   15   OAK RIVER ASSET MANAGEMENT             )
        LLC,                                   )      Chapter 11 Case
   16                                          )
              Debtor and Debtor in Possession. )
   17                                          )      EMERGENCY MOTION FOR AUTHORITY
   18                                          )      TO OBTAIN FINANCING PURSUANT TO
                                               )      11 U.S.C. § 364(d); MEMORANDUM OF
   19                                          )      POINTS        AND      AUTHORITIES;
                                               )      DECLARATIONS        OF   LAWRENCE
   20                                          )      PERKINS AND DAVID G. GILBERTSON
                                               )      IN SUPPORT THEREOF
   21
                                               )
   22                                          )            [Emergency Hearing Requested]
                                               )
   23                                          )
                                               )      DATE:     TBD
   24                                          )      TIME:     TBD
                                               )      PLACE:    Courtroom 1668
   25
                                               )                255 East Temple Street
   26                                          )                Los Angeles, CA 90012
                                               )
   27                                          )
                                               )
   28


                                                      1
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 23 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document      Page 2 of 52


    1                              RELIEF REQUESTED IN THE MOTION

    2          Pursuant to Local Bankruptcy Rule 2081-1(a)(9), Section 364 of title 11 of the United

    3   States Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”), and Rules 4001

    4   and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Oak River

    5   Asset Management LLC, the debtor and debtor in possession in the above-entitled Chapter 11

    6   bankruptcy case (the “Debtor”), hereby moves (the “Motion”), on an emergency basis, for the
    7   entry of an order authorizing the Debtor to obtain senior secured, post-petition financing in the

    8   total amount of $500,000.00 on an interim basis pursuant to Section 364(d) of the Bankruptcy

    9   Code (the “Interim DIP Order”); and setting a final hearing on this Motion.

   10          The Debtor’s primary asset is its fifty percent (50%) interest in a single family residence

   11   located at 119 Furlong Lane, Bradbury CA 91008 (the “Property”), which it intends to sell in

   12   bankruptcy under section 363 of the Bankruptcy Code. Although the Debtor has identified an
   13   experienced and qualified broker to sell the Property and believes that the sale of the Property –

   14   even in its current condition – will likely yield a substantial sum of money, a portion of which

   15   can be used to benefit its estate (the “Estate”), the Debtor is cognizant that: (1) there is a “failing

   16   slope” on the Property (the “Failing Slope”) that requires immediate remedial action (the “Slope
   17   Repairs”); (2) there are several other relatively minor repairs and improvements that need to be

   18   made to the Property (the “Other Improvements, and together with the Slope Repairs, the

   19   “Repairs”); and (3) that the Slope Repairs and Other Improvements will likely cost no more

   20   than $500,000.00 and will likely generate an eventual sale price for the Property that is several

   21   million dollars more than if the Property were to be sold in its current condition.

   22          More importantly, the Debtor requires immediate financing to conduct the Slope Repairs

   23   to avoid any potential future liability to its Estate. Specifically, with regards to the Failing

   24   Slope, the Debtor has been informed by the City of Bradbury (the “City”) that if the Slope

   25   Repairs are not made before “the next significant rain event,”: (1) there would be a “high
   26   likelihood” that the integrity of the 30,000 gallon pool and the residence on the Property would

   27   be jeopardized; and (2) the Estate may face liability if the neighboring (downslope) properties

   28



                                                           1
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 24 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document      Page 3 of 52


    1   suffer damages as a result of the Failing Slope. See (Gilbertson’s Decl. ¶ 14, Doc. No. 28). The

    2   City has further informed the Debtor that, if immediate remedial measures are not taken to

    3   repair the Failing Slope, the City intends to commence criminal and/or civil actions against,

    4   among other parties, the Debtor – including the appointment of a receiver over the Property, and

    5   assessment of daily fines because the Property is allegedly in violation of certain municipal

    6   ordinances. Since the rainy season will be upon us shortly, time is of the essence. As a result of
    7   the immediate need to commence the Slope Repairs, through this Motion, the Debtor is seeking

    8   to obtain post-petition financing for such required work.

    9          In connection with the foregoing, the Debtor solicited the co-owner of the property as

   10   well as numerous third parties to seek financing. Many parties were concerned with the stigma

   11   of bankruptcy, mechanic’s liens in place and unstable hillside. Based on the Debtor’s efforts,

   12   the best financing commitment received by the Debtor was from William Grant Lammersen
   13   (the “DIP Lender”). The DIP Lender has agreed to provide financing, the approval of which the

   14   Debtor seeks on an emergency interim basis, upon the terms and conditions set forth in the

   15   financing agreement (the “Agreement”) attached hereto as Exhibit “1”.

   16          The salient terms of the Agreement are as follows:
   17                         Amount: The DIP Loan will be a cash loan of $500,000.00.

   18                         Term: The term of the DIP Loan is twelve (12) months (the “Twelve

   19   Month Term”), with two options to extend for six (6) months each (the “Options”). In other

   20   words, if both Options are exercised, the term of the loan would be for twenty-four (24) months.

   21                         Interest: The interest rate for the DIP Loan during the Twelve Month

   22   Term is 9.95%, and each six (6) month Option to extend shall come with a 1.00 point extension

   23   fee which is to be paid in full. The Options can only be exercised if the DIP Lender is notified

   24   between 30 and 60 days before the expiration term.

   25                         Late Fee: Payments under the DIP Loan are due on the first day of each

   26   month (the “Monthly Payment Due Date”), with an additional late fee of 10% for each five (5)

   27

   28



                                                        2
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 25 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document      Page 4 of 52


    1       day period that passes after the Monthly Payment Due Date, for the month which the payment

    2       has not been made.

    3                            Interest Past Maturity Date: For each month in which the loan is not

    4       repaid in full beyond the term of the DIP Loan, the interest rate of the DIP Loan shall increase

    5       to 15% until all of the criteria of the loan documentation have been met and the original loan

    6       amount, with agreed upon interest, has been paid in full.

    7              Origination Fee: A 5 point origination fee (the “Origination Fee”) shall be paid out of

    8   the loan proceeds concurrently with the funding of the DIP Loan.

    9             The DIP Loan is a secured loan being made pursuant to 11 U.S.C. § 364(d). In exchange

   10   for the DIP Loan to the Debtor, the DIP Lender will be receiving a first priority lien upon the

   11   Property. The Debtor estimates that the value of the Property is approximately $10 million, and

   12   that there are approximately $936,3621 of asserted claims secured by the Property (which
   13   includes the $36,362 secured claim of TRI/CON that is to be paid in full from the DIP Loan

   14   proceeds), consisting partially of disputed mechanics’ liens on the Property (see Schedule D of

   15   the Debtor’s Schedules of Assets and Liabilities, Docket No. 11). The Debtor submits that all

   16   such alleged lienholders are adequately protected by the enormous equity cushion in the Property
   17   and, further, by the increase in value of the Property once necessary remediation is completed.

   18             The Debtor believes that the terms and conditions of the DIP Loan are extremely

   19   favorable and, more importantly, the best received to date through a formal commitment. No
   20   other financing alternative under the terms agreed to by the DIP Lender is presently available to

   21   the Debtor. Despite Mr. Perkins’ attempts to obtain a loan on an unsecured or junior secured

   22   basis, neither the DIP Lender nor any other potential lender contacted by Mr. Perkins is willing

   23   to extend credit on an unsecured or junior secured basis. To date, the best (and only current)

   24   financing commitment that has been provided to the Debtor is the one offered by the DIP

   25
   26   1
         A mechanic’s lien in the amount of approximately $900,000 was assigned to Prolien. Litigation is
        currently pending with Prolien whereby, among other things, the Debtor disputes the obligation owed
   27   and asserts its own claims for damage resulting from construction work on the Property, including the
        unstable land which is the basis for this Motion. As a result, the alleged secured claim is disputed.
   28



                                                            3
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 26 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document      Page 5 of 52


    1   Lender. Under the circumstances, the DIP Loan represents the most favorable and cost-effective

    2   method of allowing the Debtor to ensure that the necessary Repairs are made on the Property, so

    3   that it may be promptly sold for a fair and reasonable price for the benefit of the Estate’s

    4   creditors. The amounts from the DIP Loan will help preserve and protect the Debtor’s primary

    5   asset thereby benefiting the Debtor’s estate.

    6          Based on the Debtor’s cash flow forecast setting forth the intended use of the DIP Loan
    7   proceeds (the “Preliminary Budget”) during the Twelve Month Term, the Debtor believes that

    8   the proposed funding will provide it with the necessary funds to repair and improve the Property.

    9   A true and correct copy of the Preliminary Budget is attached as Exhibit “3” hereto. In addition

   10   to the amounts disclosed in the Preliminary Budget, because the Debtor needs its civil engineer,

   11   TRI/CON Engineering Inc. (“TRI/CON”), to promptly complete its engineering work on the

   12   Property, the Debtor will pay TRI/CON in full (i.e., thereby satisfying its asserted mechanics’
   13   lien/ secured claim in the approximate amount of $36,362.00) from the DIP Loan proceeds.

   14          Pursuant to the provisions of Local Bankruptcy Rule 4001-2, the Debtor hereby provides

   15   the following disclosures with respect to the terms of the DIP Loan:

   16
         Provisions that grant cross- Does not apply
   17    collateralization protection to
         the     prepetition     secured
   18    creditors
         Provisions that bind the estate Does Not Apply                    However, because the Debtor
   19    or all parties in interest with                                   needs TRI/CON to promptly
         respect to the validity,                                          complete its engineering
   20
         perfection, or amount of the                                      work on the Property, the
   21    secured creditor’s prepetition                                    Debtor will pay TRI/CON in
         lien or debt or the waiver of                                     full from the DIP Loan
   22    claims against a secured                                          proceeds,      which      is
         creditor                                                          approximately $36,362.00.
   23

   24
         Provisions that seek to waive Does not apply
   25    or limit the estate’s rights
         under 11 U.S.C. § 506(c)
   26    Provisions that grant to the Does not apply
         prepetition secured creditor
   27    liens on the debtor’s claims
   28    and causes of action arising




                                                        4
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 27 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document      Page 6 of 52


    1   under 11 U.S.C. §§ 544, 545,
        547, 548, or 549
    2
        Provisions that deem secured Does not apply
    3   debt to be postpetition debt or
        that use postpetition loans
    4   from a prepetition secured
        creditor to pay part or all of
    5   that     secured      creditor’s
        prepetition debt, other than as
    6
        provided in 11 U.S.C. §
    7   552(b)
        Provisions     that     provide Does not apply
    8   disparate treatment for the
        professionals retained by a
    9   creditors’ committee from
        that    provided     for     the
   10
        professionals retained by the
   11   debtor with respect to a
        professional fee carve out
   12   Provisions that prime any Does apply              The DIP Loan is a secured
        secured lien                                      loan being made pursuant to
   13                                                     11 U.S.C. § 364(d).            In
   14                                                     exchange for the DIP Loan
                                                          to the Debtor, the DIP
   15                                                     Lender will be receiving a
                                                          first priority lien upon the
   16                                                     Property.         The Debtor
                                                          estimates that the value of
   17                                                     the Property is $10 million,
   18                                                     and       that     there     are
                                                          approximately $936,362 of
   19                                                     asserted claims secured by
                                                          the Property, consisting
   20                                                     partially      of      disputed
                                                          mechanics’ liens on the
   21
                                                          Property (see Schedule D of
   22                                                     the Debtor’s Schedules of
                                                          Assets       and     Liabilities,
   23                                                     Docket No. 11). The Debtor
                                                          submits that all such alleged
   24                                                     lienholders are adequately
                                                          protected by the enormous
   25
                                                          equity cushion in the
   26                                                     Property.         In addition,
                                                          litigation      is     currently
   27                                                     pending with Prolien and, the
                                                          Debtor contends, that the
   28



                                                     5
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 28 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document      Page 7 of 52


    1                                                                   alleged claim is disputed.
    2
               Pursuant to Rule 4001 of the Federal Rules of Bankruptcy Procedure, the Debtor hereby
    3
        provides the following disclosures with respect to the DIP Loan, which are also summarized in
    4
        the Court’s mandatory form (F 4001-2.STMT.FINANCE) attached as Exhibit “4” hereto:
    5

    6    A grant of priority or a lien    Does apply                    The DIP Loan is a secured
         on property of the estate                                      loan being made pursuant to
    7    under § 364(c) or (d)                                          11 U.S.C. § 364(d).           In
                                                                        exchange for the DIP Loan
    8                                                                   to the Debtor, the DIP
                                                                        Lender will be receiving a
    9
                                                                        first priority lien upon the
   10                                                                   Property.       The Debtor
                                                                        estimates that the value of
   11                                                                   the Property is $15 million,
                                                                        and      that     there     are
   12                                                                   approximately $936,362 of
                                                                        asserted claims secured by
   13
                                                                        the Property, consisting
   14                                                                   partially     of      disputed
                                                                        mechanics’ liens on the
   15                                                                   Property (see Schedule D of
                                                                        the Debtor’s Schedules of
   16                                                                   Assets     and      Liabilities,
   17                                                                   Docket No. 11). The Debtor
                                                                        submits that all such alleged
   18                                                                   lienholders are adequately
                                                                        protected by the enormous
   19                                                                   equity cushion in the
                                                                        Property.
   20

   21    The providing of adequate        Does not apply
         protection or priority for a
   22    claim that arose before the
         commencement of the case,
   23    including the granting of a
         lien on property of the estate
   24
         to secure the claim, or the
   25    use of property of the estate
         or credit obtained under §
   26    364 to make cash payments
         on account of the claim
   27    A determination of the           Does not apply
         validity,      enforceability,
   28



                                                       6
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 29 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document      Page 8 of 52


    1   priority, or amount of a claim
        that arose before the
    2   commencement of the case,
    3   or of any lien securing the
        claim
    4   A waiver or modification of       Does not apply
        Code         provisions      or
    5   applicable rulings relating to
        the automatic stay
    6
        A waiver or modification of       Does not apply
    7   any entity’s authority or right
        to file a plan, seek an
    8   extension of time in which
        the debtor has the exclusive
    9   right to file a plan, request
        the use of cash collateral
   10
        under § 363(c), or request to
   11   obtain authority to obtain
        credit under § 364
   12   The       establishment      of   Does not apply
        deadlines for filing a plan of
   13   reorganization, for approval
   14   of a disclosure statement, for
        a hearing on confirmation, or
   15   for entry of a confirmation
        order
   16   A waiver or modification of       Does apply       The Interim DIP Order (and
        the       applicability      of                    Final DIP Order) will waive
   17
        nonbankruptcy law relating                         the requirement of the
   18   to the perfection of a lien on                     perfection of the post-
        property of the estate, or on                      petition liens being granted
   19   the foreclosure or other                           to the DIP Lender to secure
        enforcement of the lien                            the Debtor’s post-petition
   20                                                      obligations to the DIP
                                                           Lender, which the Debtor
   21
                                                           submits is a routine right
   22                                                      granted to a post-petition
                                                           lender.
   23   A release, waiver, or             Does not apply
        limitation on any claim or
   24   other cause of action
   25   belonging to the estate or the
        trustee,    including     any
   26   modification of the statute of
        limitations or other deadline
   27   to commence an action
        The indemnity of an entity        Does not apply
   28



                                                       7
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 30 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document      Page 9 of 52


    1    A release, waiver, or            Does not apply
         limitation of any right under
    2    Section 506(c)
    3    The granting of a lien on any    Does not apply
         claim or cause of action
    4    arising under Sections 544,
         545, 547, 548, 549, 553(b),
    5    723(a), or 724(a)
    6
    7          The relief sought in this Motion is based upon the Motion, the annexed Memorandum of
    8   Points and Authorities, the Perkins Declaration and Gilbertson Declaration, the statements,
    9   arguments and representations of counsel to be made at the hearing on the Motion, and any other
   10   evidence properly presented to the Court at or prior to the hearing on the Motion.
   11          Pursuant to Bankruptcy Rule 4001, while the Court cannot conduct a final hearing on the
   12   Motion earlier than 14 days after service of this Motion, the Court may conduct a preliminary
   13   hearing before such 14-day period expires to enable the Debtor to obtain post-petition financing as
   14   is necessary to avoid immediate and irreparable harm to the Debtor’s estate pending a final
   15   hearing. Here, the Debtor must be able to immediately obtain financing, so that it can commence
   16   the necessary Slope Repairs, to both maintain/improve the value of the Property and avoid any
   17   potential future claims against the Estate for damage caused by the Failing Slope.
   18          WHEREFORE, the Debtor respectfully requests that this Court:
   19          (a)     enter the proposed Interim DIP Order attached hereto as Exhibit “2”;
   20          (b)     authorize the Debtor to borrow $500,000.00 from the DIP Lender on an interim
   21   basis in accordance with the terms set forth above and in the Interim DIP Order;
   22          (c)     authorize the Debtor to execute all documents (including all loan and security
   23   agreements, promissory notes and related documents) necessary to enable the Debtor to
   24   implement the terms of the Interim DIP Order;
   25          (d)     schedule a final hearing on the Motion; and
   26          (e)     grant such further relief as the Court deems just and proper.
   27   ///
   28



                                                         8
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 31 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 10 of 52


    1   DATED: September 8, 2016   OAK RIVER ASSET MANAGEMENT LLC

    2
                                                /s/ Jeffrey S. Kwong
    3                                    DAVID B. GOLUBCHIK
                                         EVE H. KARASIK
    4                                    JEFFREY S. KWONG
                                         LEVENE, NEALE, BENDER, YOO
    5                                           & BRILL L.L.P.
                                         Attorneys for Chapter 11 Debtor,
    6                                    Oak River Asset Management LLC
                                         Attorneys for Chapter 11 Debtor and Debtor in
    7
                                         Possession
    8

    9

   10

   11

   12
   13

   14

   15

   16
   17

   18

   19
   20

   21

   22

   23

   24

   25
   26

   27

   28



                                           9
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 32 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 11 of 52


    1

    2                     MEMORANDUM OF POINTS AND AUTHORITIES

    3                                I.      STATEMENT OF FACTS

    4   A.    Background.

    5         1.      The Debtor commenced its chapter 11 bankruptcy case by filing a voluntary

    6   petition under chapter 11 of title 11, sections 101 et seq. of the United States Code, (the
    7   “Bankruptcy Code”) on July 12, 2016 (the “Petition Date”).

    8         2.      No committee of unsecured creditors has been formed, and no trustee has been

    9   appointed. The Debtor continues to operate its business and manage its financial affairs as a

   10   debtor in possession pursuant to 11 U.S.C. §§ 1107 and 1108.

   11         3.      The Debtor’s primary asset is its fifty percent (50%) interest in a single family

   12   residence located at 119 Furlong Lane, Bradbury CA 91008 (the “Property”). The Property
   13   consists of a luxurious single family residence with seven (7) bedrooms, ten (10) bathrooms,

   14   pool, basketball court, and tennis court – totaling more than 12,000 square feet. The Property is

   15   located in the affluent and exclusive Bradbury Estates community, which has one of the most

   16   expensive zip codes in America.
   17         4.      Prior to the Debtor’s bankruptcy filing, in 2012, the Debtor acquired and obtained

   18   its 50% interest in the Property for the benefit of certain investors and its affiliated entity,

   19   Liberty Asset Management Corporation (“Liberty”), who is a debtor and debtor-in-possession in
   20   a related chapter 11 case filed on March 21, 2016 captioned In re Liberty Asset Management

   21   Corporation, Case No. 2:16-bk-13575-TD (the “Liberty Case”). Liberty asserts a forty-four

   22   percent (44%) equity interest in the Debtor. In addition to Liberty, the Debtor’s equity is

   23   asserted to be owned by the following individuals and entities: Christopher Deryen Lee (“Lee”),

   24   Lee Living Trust dated 6/23/1987 (“Living Trust”), and YCJS 2012 LLC (“YCJS, and along

   25   with Lee and Living Trust, the “Other Equity Members”).
   26         5.      Based on the foregoing, the Debtor, after substantial consideration, determined

   27   that commencement of its bankruptcy case was necessary and proper to: (1) sell the Property

   28



                                                      10
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 33 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 12 of 52


    1   under section 363 of the Bankruptcy Code and use the Debtor’s portion of the proceeds (i.e.,

    2   those amounts for the Debtor’s partial interest in the Property, which are being held for the

    3   benefit of Liberty) to benefit its creditors and Liberty’s estate; (2) stay all litigation matters

    4   against the Debtor; (3) have the Bankruptcy Court determine the nature, amount, and validity of

    5   claims asserted by and against the bankruptcy estate (the “Estate”); and (4) have the Bankruptcy

    6   Court determine the extent and validity of certain liens (e.g., the disputed mechanics lien
    7   described below) asserted against property of the Estate.

    8   B.    Construction and Subsequent Damage to Property.

    9         6.      The loan related to the Property was a distressed loan which was acquired by the

   10   Debtor’s affiliate. After foreclosure, equity in the Debtor was divided 50/50. Among the

   11   efforts of the parties to remediate the Property was to engage a contractor to do extensive work

   12   on the Property. Such work included, among other things, installing over 30 caissons in the
   13   back yard, surrounding the luxurious pool. It is the Debtor’s position that, after construction,

   14   the contractor, among other things, did not properly replace and recompact the soil which

   15   caused slope failure. Based on this and other disputes between the parties, the contractor

   16   recorded a mechanic’s lien in the original amount of approximately $900,000, which lien has
   17   been assigned to Prolien.

   18         7.      There are two pending and related lawsuits with respect to the contractor and the

   19   mechanic’s lien.    Prolien, as the purported assignee of the mechanic’s lien, commenced
   20   litigation to foreclose on the mechanic’s lien, which is subject to litigation and was stayed upon

   21   the commencement of this case. In addition, the Debtor is pursuing litigation against the

   22   contractor and related parties related to damage caused to the Property. Both matters have been

   23   removed to this Court for litigation. The Debtor asserts that Prolien’s alleged secured claim is

   24   disputed.

   25
   26

   27

   28



                                                       11
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 34 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 13 of 52


    1   C.    The Current Condition Of The Property, The Failing Slope, And The Immediate

    2   Need For Financing.

    3         8.      Although the Debtor has identified an experienced and qualified broker to sell the

    4   Property and believes that the sale of the Property – even in its current condition – will likely

    5   yield a substantial sum of money, a portion of which can be used to benefit its estate (the

    6   “Estate”), the Debtor and the Other Equity Members are also cognizant that: (1) there is a
    7   “failing slope”2 on the Property (the “Failing Slope”) that requires immediate remedial action

    8   (the “Slope Repairs”) to protect the integrity and value of the Property before it is marketed; (2)

    9   there are several other relatively minor repairs and improvements that need to be made to the

   10   Property (the “Other Improvements,” and together with the Slope Repairs, the “Repairs”) before

   11   it is marketed; and (3) that the Slope Repairs and Other Improvements will likely cost no more

   12   than $500,000 and will likely generate an eventual sale price for the Property that is several
   13   million dollars more than if the Property were to be sold in its current condition.

   14         9.      More importantly, the Debtor believes that the Slope Repairs will have to be

   15   immediately commenced to avoid any potential future damage to the Property and related

   16   liability to its Estate. Specifically, with regards to the Failing Slope, the Debtor has been
   17   informed by the City of Bradbury (the “City”) that if the Slope Repairs are not made before “the

   18   next significant rain event,”: (1) there would be a “high likelihood” that the integrity of the

   19   30,000 gallon pool and the residence on the Property would be jeopardized; and (2) the Estate
   20   may face liability if the neighboring (downslope) properties suffer damages as a result of the

   21   Failing Slope. See (Gilbertson’s Decl. ¶ 14, Doc. No. 28).

   22         10.     On or around July 2016, the City recorded a “Notice Of Substandard” (the

   23   “Substandard Notice”) against the Property.

   24         11.     Shortly after the Petition Date, the City reached out to Lawrence Perkins, the

   25   Debtor’s authorized agent and proposed chief restructuring officer (“Mr. Perkins”), to inform
   26
        2
         In other words, the Debtor has been informed by the City that the irrigation lines are leaking
   27   large amounts of water and the manufactured slope below the pool and residence is
        experiencing some failures from landslides. See (Gilbertson’s Decl. ¶ 3, Doc. No. 28).
   28



                                                        12
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 35 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 14 of 52


    1   him of the Failing Slope, and for a proposed schedule to “re-install the temporary erosion

    2   control measures.” See (Gilbertson’s Decl. ¶ 8, Doc. No. 28).

    3         12.     Subsequently, the City informed Mr. Perkins that, if immediate remedial

    4   measures are not taken to repair the Failing Slope, the City intends to commence criminal

    5   and/or civil actions against, among other parties, the Debtor – including the appointment of a

    6   receiver over the Property, and assessment of daily fines because the Property is allegedly in
    7   violation of certain municipal ordinances.

    8         13.     Because the Property is not currently being rented, the Debtor does not have any

    9   source of income to conduct the necessary Repairs to the Property. Having been informed of

   10   the Failing Slope and to avoid any potential future liability to the Estate, the Debtor has been

   11   working jointly with the Other Equity Members to procure the necessary financing to conduct

   12   the Slope Repairs and Other Improvements on the Property. Further, the Debtor believes that it
   13   would be most prudent to obtain financing to conduct the necessary Repairs to the Property,

   14   because doing so would likely result in a sale price for the Property that is several million

   15   dollars more than if sold in its current condition, a portion of which would accrue to the Estate’s

   16   benefit.
   17   D.    The DIP Loan.

   18         14.     In order to ensure that the Debtor is capable of making the necessary Repairs to

   19   the Property, thereby preserving and improving the value of the Estate’s primary asset, the
   20   Debtor requires Court authority to borrow $500,000.00 (the “DIP Loan”) from Mr. William

   21   Grant Lammersen (the “DIP Lender”), pursuant to § 364(d), upon the terms and conditions set

   22   forth in the financing agreement (the “Agreement”) attached hereto as Exhibit “1”.

   23         15.     The terms and conditions set forth in the Agreement have been negotiated

   24   extensively, in good faith and at arms’ length, by the parties.

   25         16.     The salient terms of the Agreement are as follows:

   26                         Amount: The DIP Loan will be a cash loan of $500,000.00.

   27

   28



                                                        13
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 36 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 15 of 52


    1                        Term: The term of the DIP Loan is twelve (12) months (the “Twelve

    2   Month Term”), with two options to extend for six (6) months each (the “Options”). In other

    3   words, if both Options are exercised, the term of the loan would be for twenty-four (24) months.

    4                        Interest: The interest rate for the DIP Loan during the Twelve Month

    5   Term is 9.95%, and each six (6) month Option to extend shall come with a 1.00 point extension

    6   fee which is to be paid in full. The Options can only be exercised if the DIP Lender is notified
    7   between 30 and 60 days before the expiration term.

    8                        Late Fee: Payments under the DIP Loan are due on the first day of each

    9   month (the “Monthly Payment Due Date”), with an additional late fee of 10% for each five (5)

   10   day period that passes after the Monthly Payment Due Date, for the month which the payment

   11   has not been made.

   12                        Interest Past Maturity Date: For each month in which the loan is not
   13   repaid in full beyond the term of the DIP Loan, the interest rate of the DIP Loan shall increase

   14   to 15% until all of the criteria of the loan documentation have been met and the original loan

   15   amount, with agreed upon interest, has been paid in full.

   16                          Origination Fee: A 5 point origination fee (the “Origination Fee”) shall
   17   be paid out of the loan proceeds concurrently with the funding of the DIP Loan.

   18         17.     The DIP Loan is a secured loan being made pursuant to 11 U.S.C § 364(d). In

   19   exchange for the DIP Loan to the Debtor, the DIP Lender will be receiving a first priority lien
   20   upon the Property.

   21         18.     The Debtor estimates that the value of the Property is $10 million. The Debtor

   22   further estimates that there are approximately $936,362 of asserted claims secured by the

   23   Property (which includes the $36,362 secured claim of TRI/CON that is to be paid in full from

   24   the DIP Loan proceeds), consisting partially of disputed mechanics’ liens on the Property (see

   25   Schedule D of the Debtor’s Schedules of Assets and Liabilities, Docket No. 11). The Debtor
   26   submits that all such alleged lienholders are adequately protected by the enormous equity

   27   cushion in the Property.

   28



                                                       14
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 37 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 16 of 52


    1         19.     The Debtor believes that the terms and conditions of the DIP Loan are extremely

    2   favorable. Additionally, no other financing alternative under the terms agreed to by the DIP

    3   Lender is presently available to the Debtor. Despite Mr. Perkins’ attempts to obtain a loan on

    4   an unsecured or junior secured basis, neither the DIP Lender nor any other potential lender

    5   contacted by Mr. Perkins was willing to extend credit on an unsecured or junior secured basis.

    6   To date, the best (and only current) financing commitment that has been provided to the Debtor
    7   is the one offered by the DIP Lender. Under the circumstances, the DIP Loan represents the

    8   most favorable and cost-effective method of allowing the Debtor to ensure that the necessary

    9   Repairs are made on the Property, so that it may be promptly sold for a fair and reasonable price

   10   for the benefit of the Estate. The amounts from the DIP Loan will help preserve and protect the

   11   Debtor’s primary asset, thereby benefiting the Estate.

   12         20.     Based on the Debtor’s cash flow forecast setting forth the intended use of the DIP
   13   Loan proceeds during the Twelve Month Term (the “Preliminary Budget”), the Debtor believes

   14   that the proposed funding will provide it with the necessary funds to repair and improve the

   15   Property. A true and correct copy of the Preliminary Budget is attached as Exhibit “3” hereto.

   16   In addition to the amounts disclosed in the Preliminary Budget, because the Debtor needs its
   17   civil engineer, TRI/CON Engineering Inc. (“TRI/CON”), to promptly complete its engineering

   18   work on the Property, the Debtor will pay TRI/CON in full (i.e., thereby satisfying its alleged

   19   mechanics’ lien/ secured claim in the approximate amount of $36,362.00) from the DIP Loan
   20   proceeds.

   21   E.    Compliance With Federal Rule Of Bankruptcy Procedure 4001(c)(1)(B) And Local

   22   Bankruptcy Rule 4001-2(b).

   23         21.     Pursuant to the provisions of Local Bankruptcy Rule 4001-2, the Debtor hereby

   24   provides the following disclosures with respect to the terms of the DIP Loan:

   25
        Provisions that grant cross- Does not apply
   26   collateralization protection to
        the     prepetition    secured
   27   creditors
        Provisions that bind the estate Does Not Apply                     However, because the Debtor
   28



                                                       15
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 38 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 17 of 52


    1   or all parties in interest with                      needs TRI/CON to promptly
        respect to the validity,                             complete its engineering
    2   perfection, or amount of the                         work on the Property, the
    3   secured creditor’s prepetition                       Debtor will pay TRI/CON in
        lien or debt or the waiver of                        full from the DIP Loan
    4   claims against a secured                             proceeds.
        creditor
    5   Provisions that seek to waive      Does not apply
        or limit the estate’s rights
    6
        under 11 U.S.C. § 506(c)
    7   Provisions that grant to the       Does not apply
        prepetition secured creditor
    8   liens on the debtor’s claims
        and causes of action arising
    9   under 11 U.S.C. §§ 544, 545,
        547, 548, or 549
   10
        Provisions that deem secured       Does not apply
   11   debt to be postpetition debt or
        that use postpetition loans
   12   from a prepetition secured
        creditor to pay part or all of
   13   that     secured      creditor’s
   14   prepetition debt, other than as
        provided in 11 U.S.C. §
   15   552(b)
        Provisions     that     provide    Does not apply
   16   disparate treatment for the
        professionals retained by a
   17
        creditors’ committee from
   18   that    provided     for     the
        professionals retained by the
   19   debtor with respect to a
        professional fee carve out
   20   Provisions that prime any          Does apply        The DIP Loan is a secured
        secured lien                                         loan being made pursuant to
   21
                                                             11 U.S.C. § 364(d).       In
   22                                                        exchange for the DIP Loan
                                                             to the Debtor, the DIP
   23                                                        Lender will be receiving a
                                                             first priority lien upon the
   24                                                        Property.       The Debtor
   25                                                        estimates that the value of
                                                             the Property is $15 million,
   26                                                        and      that     there  are
                                                             approximately $936,362 of
   27                                                        asserted claims secured by
                                                             the Property, consisting
   28



                                                        16
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 39 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 18 of 52


    1                                                                   partially     of     disputed
                                                                        mechanics’ liens on the
    2                                                                   Property (see Schedule D of
    3                                                                   the Debtor’s Schedules of
                                                                        Assets      and    Liabilities,
    4                                                                   Docket No. 11). The Debtor
                                                                        submits that all such alleged
    5                                                                   lienholders are adequately
                                                                        protected by the enormous
    6
                                                                        equity cushion in the
    7                                                                   Property.     Moreover, the
                                                                        alleged secured claim is
    8                                                                   disputed and subject to
                                                                        litigation.
    9

   10          Pursuant to Rule 4001 of the Federal Rules of Bankruptcy Procedure, the Debtor hereby
   11   provides the following disclosures with respect to the DIP Loan, which are also summarized in
   12   the Court’s mandatory form (F 4001-2.STMT.FINANCE) attached as Exhibit “4” hereto:
   13
         A grant of priority or a lien   Does apply                     The DIP Loan is a secured
   14    on property of the estate                                      loan being made pursuant to
         under § 364(c) or (d)                                          11 U.S.C. § 364(d).           In
   15                                                                   exchange for the DIP Loan
                                                                        to the Debtor, the DIP
   16                                                                   Lender will be receiving a
   17                                                                   first priority lien upon the
                                                                        Property.       The Debtor
   18                                                                   estimates that the value of
                                                                        the Property is $10 million,
   19                                                                   and      that     there     are
                                                                        approximately $936,362 of
   20                                                                   asserted claims secured by
   21                                                                   the Property, consisting
                                                                        partially     of      disputed
   22                                                                   mechanics’ liens on the
                                                                        Property (see Schedule D of
   23                                                                   the Debtor’s Schedules of
                                                                        Assets     and      Liabilities,
   24                                                                   Docket No. 11). The Debtor
   25                                                                   submits that all such alleged
                                                                        lienholders are adequately
   26                                                                   protected by the enormous
                                                                        equity cushion in the
   27                                                                   Property.
   28



                                                      17
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 40 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 19 of 52


    1   The providing of adequate          Does not apply
        protection or priority for a
    2   claim that arose before the
    3   commencement of the case,
        including the granting of a
    4   lien on property of the estate
        to secure the claim, or the
    5   use of property of the estate
        or credit obtained under §
    6
        364 to make cash payments
    7   on account of the claim
        A determination of the             Does not apply
    8   validity,        enforceability,
        priority, or amount of a claim
    9   that arose before the
        commencement of the case,
   10
        or of any lien securing the
   11   claim
        A waiver or modification of        Does not apply
   12   Code         provisions       or
        applicable rulings relating to
   13   the automatic stay
   14   A waiver or modification of        Does not apply
        any entity’s authority or right
   15   to file a plan, seek an
        extension of time in which
   16   the debtor has the exclusive
        right to file a plan, request
   17   the use of cash collateral
   18   under § 363(c), or request to
        obtain authority to obtain
   19   credit under § 364
        The       establishment       of   Does not apply
   20   deadlines for filing a plan of
        reorganization, for approval
   21
        of a disclosure statement, for
   22   a hearing on confirmation, or
        for entry of a confirmation
   23   order
        A waiver or modification of        Does apply        The Interim DIP Order (and
   24   the       applicability       of                     Final DIP Order) will waive
   25   nonbankruptcy law relating                           the requirement of the
        to the perfection of a lien on                       perfection of the post-
   26   property of the estate, or on                        petition liens being granted
        the foreclosure or other                             to the DIP Lender to secure
   27   enforcement of the lien                              the Debtor’s post-petition
                                                             obligations to the DIP
   28



                                                        18
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 41 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 20 of 52


    1                                                                    Lender, which the Debtor
                                                                         submits is a routine right
    2                                                                    granted to a post-petition
    3                                                                    lender.
         A release, waiver, or             Does not apply
    4    limitation on any claim or
         other cause of action
    5    belonging to the estate or the
         trustee,    including     any
    6
         modification of the statute of
    7    limitations or other deadline
         to commence an action
    8    The indemnity of an entity        Does not apply
         A release, waiver, or             Does not apply
    9    limitation of any right under
   10    Section 506(c)
         The granting of a lien on any     Does not apply
   11    claim or cause of action
         arising under Sections 544,
   12    545, 547, 548, 549, 553(b),
         723(a), or 724(a)
   13
                                               II.     DISCUSSION
   14
        A.       The Debtor Should Be Authorized To Obtain The DIP Loan From The DIP Lender
   15
        To Ensure That It Is Able To Perform The Necessary Repairs To Preserve/ Improve The
   16
        Property, And Protect The Estate From Potential Liability Resulting From The Failing
   17
        Slope.
   18
                 Pursuant to Bankruptcy Code § 364(d), the Debtor requests authority to incur
   19
        $500,000.00 of post-petition financing from the DIP Lender, upon the terms and conditions set
   20
        forth in the Agreement attached hereto as Exhibit “1”. The DIP Loan proposed to be provided
   21
        by the DIP Lender will infuse the Debtor with the funds necessary to enable the Debtor to
   22
        conduct the necessary repairs to preserve and improve the Property, so that it can promptly be
   23
        sold at a fair and reasonable price for the Estate’s benefit.
   24
                 Section 364(d)(1) of the Bankruptcy Code governs the incurrence of senior secured debt
   25
        or “priming” loans. Pursuant to Section 364(d)(1), the Court may, after notice and a hearing,
   26
        authorize the obtaining of credit or the incurring of debt secured by a senior or equal lien
   27
        only if –
   28



                                                          19
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 42 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 21 of 52


    1                    (1)     the trustee is unable to obtain such credit otherwise; and

    2                    (2)     there is adequate protection of the interest of the holder of the lien on the

    3                    property of the estate on which such senior or equal lien is proposed to be granted.

    4   11 U.S.C. § 364(d)(1). Section 364 of the Bankruptcy Code is structured with an escalating

    5   series of inducements which a debtor in possession may offer to attract credit during the post-

    6   petition period. In re Photo Promotion Associates, Inc., 87 B.R. 835, 839 (Bankr. S.D.N.Y.
    7   1988), aff’d, 881 F.2d 6 (2d. Cir. 1989). Where a trustee or debtor in possession cannot

    8   otherwise obtain unsecured post-petition credit, such credit may be obtained under certain

    9   carefully proscribed conditions. In re T.M. Sweeney & Sons LTL Services, Inc., 131 B.R. 984,

   10   989 (Bankr. N.D. Ill.1991). For example, if creditors are unwilling to extend unsecured credit to

   11   a debtor in possession, further inducements are offered, with court approval after notice and a

   12   hearing, including, without limitation, liens equal to or senior to existing liens on encumbered
   13   property in accordance with 11 U.S.C. § 364(d). In re Photo Promotion Associates, Inc., 87 B.R.

   14   at 839.

   15             Section 364(c) of the Bankruptcy Code also enumerates certain incentives that a court

   16   may grant to post-petition lenders. The Section 364(c) list, however, is not exhaustive. Courts
   17   frequently have authorized the use of inducements not specified in the statute. See, e.g., In re

   18   Ellingsen MacLean Oil Co., 834 F.2d 599 (6th Cir. 1987) (affirming financing order which

   19   prohibited any challenges to the validity of already existing liens); In re Defender Drug Stores,

   20   126 B.R. 76 (Bankr. D. Ariz. 1991) (authorizing enhancement fee to post-petition lender), aff’d

   21   145 B.R. 312, 316 (9th Cir. BAP 1992) (“[b]ankruptcy courts . . . have regularly authorized

   22   postpetition financial arrangements containing lender incentives beyond the explicit priorities

   23   and liens specified in section 364”).

   24             Subject to the approval of the Court, in exchange for the DIP Loan to the Debtor, the DIP

   25   Lender will be receiving a first priority lien upon the Property.

   26             For all of the reasons explained above, the Debtor believes that granting these protections

   27   to the DIP Lender is warranted, appropriate and necessary given the circumstances of this case.

   28



                                                          20
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 43 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 22 of 52


    1   Specifically, the terms of the DIP Loan are favorable to the Debtor and the Estate, and the

    2   Debtor does not believe that any other lender would be willing to provide financing to the Debtor

    3   upon the terms and conditions of the DIP Loan. Indeed, despite Mr. Perkins’ attempts to obtain a

    4   loan on an unsecured or junior secured basis, neither the DIP Lender nor any other potential

    5   lender contacted by Mr. Perkins was willing to extend credit on an unsecured or junior secured

    6   basis. Moreover, the Debtor estimates that the value of the Property is $15 million, and that
    7   there are approximately $936,362 of asserted claims secured by the Property, consisting partially

    8   of disputed mechanics’ liens on the Property (see Schedule D of the Debtor’s Schedules of

    9   Assets and Liabilities, Docket No. 11). The Debtor submits that all such alleged lienholders are

   10   adequately protected by the enormous equity cushion in the Property.

   11          Moreover, the Debtor believes that the DIP Loan should be approved to avoid any

   12   potential future damage to the Property and related liability to its Estate. Specifically, with
   13   regards to the Failing Slope, the Debtor has been informed by the City of Bradbury (the “City”)

   14   that if the Slope Repairs are not made before “the next significant rain event,”: (1) there would

   15   be a “high likelihood” that the integrity of the 30,000 gallon pool and the residence on the

   16   Property would be jeopardized; and (2) the Estate may face liability if the neighboring
   17   (downslope) properties suffer damages as a result of the Failing Slope. See (Gilbertson’s Decl. ¶

   18   14, Doc. No. 28). In fact, the City has expressed its intentions to commence criminal and/or civil

   19   actions against the Debtor, including to seek the appointment of a receiver over the Property, if
   20   the Slope Repairs are not immediately commenced.

   21          Two factors courts consider in determining whether to authorize post-petition financing

   22   which contemplates the granting of a security interest in favor of the lender are (1) whether the

   23   debtor is unable to obtain unsecured credit per 11 U.S.C. § 364(b), i.e., by allowing a lender only

   24   an administrative claim per 11 U.S.C. § 364(b)(1)(A); and (2) whether the terms of the

   25   transaction are fair, reasonable and adequate, given the circumstances of the debtor-borrower and
   26   the proposed lender. In re Crouse Group, Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987); see also

   27   In re Aqua Assoc., 123 B.R. 192, 195 (Bankr. E.D. Pa. 1991).

   28



                                                        21
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 44 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 23 of 52


    1            In addition to the foregoing, a debtor in possession seeking subordination of liens to new

    2   financing must establish adequate protection of the liens to be subordinated to the new financing.

    3   In re C.B.G. Ltd., 150 B.R. 570, 571 (Bankr. M.D. Pa. 1992).

    4            The Debtor submits that these standards have been satisfied in this case.

    5            1.     The Debtor Is Unable To Obtain Unsecured Credit.

    6            Section 364(d)(1)(A) does not impose upon a debtor-in-possession the onerous duty to
    7   seek credit from every possible lender before concluding that such credit is unavailable. See In re

    8   Snowshoe Co., Inc., 789 F. 2d 1085, 1089 (4th Cir. 1986). Instead, a good faith effort to obtain

    9   less burdensome credit is required of the debtor.

   10            The Debtor has extensively negotiated with the DIP Lender at arms-length regarding the

   11   payment and other terms of the DIP Loan. The Debtor believes that the terms and conditions of

   12   the DIP Loan are extremely favorable, especially given the immediacy and necessity of the Slope
   13   Repairs on the Property. Additionally, no other financing alternative under the terms agreed to

   14   by the DIP Lender is presently available to the Debtor. Despite Mr. Perkins’ attempts to obtain a

   15   loan on an unsecured or junior secured basis, neither the DIP Lender nor any other potential

   16   lender contacted by Mr. Perkins was willing to extend credit on an unsecured or junior secured
   17   basis.    Under the circumstances, the DIP Loan represents the most favorable and cost-effective

   18   method of allowing the Debtor to ensure that the necessary Repairs are made on the Property, so

   19   that it may be promptly sold for a fair and reasonable price for the benefit of the Estate. If such
   20   financing was not provided, the result would be that the Debtor cannot timely perform the

   21   necessary Repairs on the Property which could result in: (1) a delay of the sale of the Property;

   22   (2) major damage to the Property; and (3) possible liability to the Estate if the Failing Slope

   23   causes damages to any of the neighboring (downslope) properties.

   24            The Debtor does not believe that any other lender is prepared to or would provide the

   25   financing needed by the Debtor on terms more favorable than those proposed by the DIP Lender.
   26   Under these circumstances, the Debtor believes that the terms of the DIP Loan are very favorable

   27   to the Debtor and the Estate.

   28



                                                         22
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 45 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 24 of 52


    1           2.     The Terms Of The DIP Loan Are Fair, Reasonable and Appropriate.

    2           The Debtor submits that the terms of the DIP Loan from the DIP Lender are fair,

    3   reasonable and adequate. While in determining whether to approve such a transaction, a court is

    4   authorized to act in its informed discretion, In re Ames Department Stores, Inc., 115 B.R. 34, 37

    5   (Bankr. S.D.N.Y. 1990), and should give broad deference to the business decision of a chapter

    6   11 debtor, particularly with respect to a debtor’s business judgment regarding the need for and
    7   proposed use of funds. Richmond Leasing Co. v. Capital Bank N.A., 762 F.2d 1303, 1311 (5th

    8   Cir. 1985). As the court noted in Ames Dept. Stores, “the court’s discretion under section 364 is

    9   to be utilized on the grounds that permit the reasonable business judgment [of the debtor] to be

   10   exercised . . . .” In re Ames Dept. Stores, Inc., 115 B.R. at 40.

   11           The Debtor, in the exercise of its business judgment, has concluded that borrowing this

   12   money from the DIP Lender is in the clear best interests of the Debtor’s estate because without
   13   such funds, the Debtor will be unable to perform the necessary Repairs on the Property.            As

   14   described above, if the Repairs are not immediately made, the integrity of the 30,000 gallon pool

   15   and the residence of the Property may be jeopardized and the Estate may face potential liability if

   16   the “neighboring (downslope) properties suffer damages as a result of the Failing Slope.” See
   17   (Gilbertson’s Decl. ¶ 14, Doc. No. 28). Further, the City has informed the Debtor that, if

   18   immediate remedial measures are not taken to repair the Failing Slope, the City intends to

   19   commence criminal and/or civil actions against the Debtor, including to seek the appointment of
   20   a receiver over the Property, and assessing fees for allegedly violations of the City’s municipal

   21   ordinances. Further, the DIP Loan provides the Debtor with immediate necessary cash at a

   22   reasonable rate of interest, and the term of the Loan will, at the earliest, expire in one year.

   23           The DIP Loan is a favorable financing arrangement to the Debtor which has been

   24   proposed for the benefit of the Estate. For these reasons, the Court should approve the DIP

   25   Loan.
   26           3.     The Liens Being “Subordinated” Are Adequately Protected.

   27           The proposed priming lien is authorized by the Bankruptcy Code, even absent consent of

   28



                                                          23
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 46 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 25 of 52


    1   the other existing, but disputed, lienholders. Bankruptcy Code § 364(d)(1)(B) requires the

    2   furnishing of adequate protection in favor of lienholders which assert an interest in collateral.

    3   Neither this nor any other Bankruptcy Code provision specifically defines the term “adequate

    4   protection”. However, Bankruptcy Code §361 requires that adequate protection be furnished to

    5   the extent the debtor’s “use, sale, lease or grant results in a decrease in the value of such entity’s

    6   interest in such property.” 11 U.S.C. §§ 361(1), (2), (3) (emphasis added). Stated succinctly,
    7   adequate protection protects a secured creditor against a decrease in the value of its collateral.

    8   See e.g., In re Planned System, Inc., 78 B.R. 852, 861-62 (Bankr. S.D. Ohio 1987). This

    9   standard applies equally with respect to “priming” financing under section 364(d)(1)(B). See,

   10   e.g., In re Hubbard Power & Light, 202 B.R. 680, 685 (Bankr. E.D.N.Y. 1996) (“The goal of

   11   adequate protection for purposes of the provision entitling a debtor to obtain financing secured

   12   by liens senior to all other interests is to safeguard the secured creditor from diminution in the
   13   value of its interests.”); In re Aqua Assoc., 123 B.R. 192, 196 (Bankr. E.D. Pa. 1991); In re

   14   Beker Ind. Corp., 58 B.R. 725, 741-42 (Bankr. S.D.N.Y. 1986).

   15          The Court has broad discretion to determine whether adequate protection is furnished.

   16   See e.g., In re 495 Cent. Park Ave. Corp., 136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992). For
   17   example, the “existence of an equity cushion” is the “classic form of protection for a secured

   18   debt justifying the restraint of lien enforcement by a bankruptcy court.” In re Mellor, 734 F.2d

   19   1396, 1400 (9th Cir. 1984). “A 20% cushion has been held to be an adequate protection for a

   20   secured creditor.” Id. at 1401. See also In re McGowan, 6 B.R. 241, 243 (Bankr. E.D. Pa. 1980)

   21   (finding that a 10% equity cushion is sufficient for adequate protection); In re Rogers

   22   Development Corp., 2 B.R. 679, 685 (B.Ct.E.D.Virg.1980) (ruling that an equity cushion of

   23   approximately 15% to 20% was sufficient adequate protection to the secured creditor).

   24          Furthermore, whether the party entitled to such protection is over or undersecured is not

   25   dispositive of whether adequate protection is furnished. As the court in Aqua Assoc., 123 B.R.

   26   192, noted:

   27
                       Therefore, we believe that, while the presence of an equity cushion
   28



                                                         24
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 47 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 26 of 52


    1                  should be a relevant factor, it should not be a determinative factor
                       in any ‘adequate protection’ analysis, and particularly one relating
    2                  to § 364(d)(1)(B). The important question, in determination of
    3                  whether the protection to a creditor’s secured interest is adequate,
                       is whether that interest, whatever it is, is being unjustifiably
    4                  jeopardized.

    5
        Id. at 196 (emphasis added; approving priming financing where interest rate was 5% over prime
    6
        and loan likely would enhance value of estate).
    7
               The preservation of the value of a secured creditor’s lien is sufficient to provide adequate
    8
        protection to a secured creditor when a debtor seeks to use cash collateral. In re Triplett, 87 B.R.
    9
        25 (Bankr. W.D. Tex. 1988). See also In re Stein, 19 B.R. 458 (Bankr. E.D. Pa. 1982). In Stein,
   10
        the court found that, as a general rule, a debtor may use cash collateral where such use would
   11
        enhance or preserve the value of the collateral, and allowed the debtor therein to use cash
   12
        collateral even though the secured party had no equity cushion for protection. The Stein court
   13
        determined that the use of cash collateral was necessary to the continued operations of the
   14
        debtor, and that the creditor’s secured position could only be enhanced by the continued
   15
        operation of the debtor’s business. See also In re McCombs Properties VI, Ltd., 88 B.R. 261
   16
        (Bankr. C.D. Cal. 1988) (determining that the debtor’s use of cash collateral for needed repairs,
   17
        renovations and operating expenses eliminated the risk of diminution in the creditor’s interest in
   18
        the cash collateral and such use would more likely increase cash collateral).
   19
               Here, the only existing lienholders are those holding disputed mechanics’ liens against
   20
        the Property. Even putting aside the disputed nature of their asserted secured claims, they are
   21
        sufficiently protected by an enormous equity cushion in the Property that is exponentially
   22
        greater than the 20% addressed by Mellor (i.e., claims secured by the Property are
   23
        approximately $936,362 – which includes the $36,362 secured claim of TRI/CON that is to be
   24
        paid in full from the DIP Loan proceeds – while the Property is valued by the Debtor at $10
   25
        million). See Mellor, 734 F.2d at 140. Furthermore, the use of the DIP Loan proceeds towards
   26
        the Repairs and improvements to the Property, will preserve the Debtor’s primary asset – the
   27
        Property. The Debtor therefore submits that holders of liens against the Property are adequately
   28



                                                          25
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 48 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 27 of 52


    1   protected.

    2   B.     The DIP Loan Should Be Approved On An Interim Basis Pursuant To The

    3          Proposed Interim DIP Order, Pending A Final Hearing.

    4          Rule 4001(c)(2) of the Federal Rules of Bankruptcy Procedure governs certain

    5   procedures for obtaining authorization to obtain post-petition financing and provides, in relevant

    6   part, that “[t]he court may commence a final hearing “[t]he court may commence a final hearing

    7   on a motion for authority to obtain credit no earlier than 14 days after service of the motion . . .

    8   [but] if the motion so requests, the court may conduct a hearing before such 14-day period

    9   expires . . . only to the extent necessary to avoid immediate and irreparable harm to the estate

   10   pending a final hearing.” Fed. R. Bankr. P. 4001(c)(2).

   11          Here, the Debtor is requesting that the Motion be held on an emergency basis. As

   12   discussed above, the Debtor requires immediate financing to promptly commence the Slope

   13   Repairs to avoid any potential future liability to the Estate. Specifically, with regards to the

   14   Failing Slope, the Debtor has been informed by the City that if the Slope Repairs are not made

   15   before “the next significant rain event,”: (1) there would be a “high likelihood” that the integrity

   16   of the 30,000 gallon pool and the residence on the Property would be jeopardized; and (2) the

   17   Estate may face liability if the neighboring (downslope) properties suffer damages as a result of

   18   the Failing Slope. See (Gilbertson’s Decl. ¶ 14, Doc. No. 28). The City has also informed the

   19   Debtor that, if immediate remedial measures are not taken to repair the Failing Slope, the City

   20   intends to commence criminal and/or civil actions against, among other parties, the Debtor,

   21   including to seek the appointment of a receiver over the Property, and the assessment of fines

   22   because the Property is allegedly in violation of certain municipal ordinances.

   23          Further, based on the Debtor’s cash flow forecast setting forth the intended use of the DIP

   24   Loan proceeds (the “Preliminary Budget”) during the Twelve Month Term, the Debtor believes

   25   that the proposed funding will provide it with the necessary funds to repair and improve the
   26   Property. A true and correct copy of the Preliminary Budget is attached as Exhibit “3” hereto.

   27   In addition to the amounts disclosed in the Preliminary Budget, because the Debtor needs its civil

   28



                                                        26
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 49 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 28 of 52


    1   engineer, TRI/CON Engineering Inc. (“TRI/CON”), to promptly complete its engineering work

    2   on the Property, the Debtor will pay TRI/CON in full (i.e., thereby satisfying its alleged

    3   mechanics’ lien/ secured claim in the approximate amount of $36,362.00) from the DIP Loan

    4   proceeds.

    5          Given the immediate need for financing coupled with the fact that the Debtor has

    6   complied with all applicable Bankruptcy Code provisions regarding this Motion, has negotiated
    7   the DIP Loan at arm’s length and in good faith, and adequate notice of the relief requested herein

    8   has been provided, the DIP Loan should be approved on an interim basis pending a final hearing.

    9   C.     The Debtor Has Satisfied All Procedural Requirements Regarding Approval Of The

   10          DIP Loan.

   11          Rule 4001(d) of the Federal Rules of Bankruptcy Procedure also sets forth procedural

   12   requirements for obtaining post-petition credit. There are three general provisions of Bankruptcy
   13   Rule 4001(d). First, the Motion must contain a copy of the proposed form of order, which has

   14   been done by attaching the proposed interim DIP order (the “Interim DIP Order”) as Exhibit “2”

   15   hereto. Second, the Motion must provide a concise statement of the relief requested, which was

   16   done above. Third, the Motion is required to be served on a creditors’ committee or on the
   17   twenty largest unsecured creditors if there is no committee and on such other parties as the Court

   18   directs. Here, the Debtor served the Motion on the twenty largest unsecured creditors, the Office

   19   of the United States Trustee, all known lienholders, and those parties who have requested special
   20   notice. Accordingly, the Motion complies with the requirements of Rule 4001(d). Also, the

   21   Debtor has addressed the requirements of Local Bankruptcy Rule 4001-2 and Bankruptcy Rule

   22   4001(c) regarding a motion for obtaining post-petition credit.

   23                                        III.   CONCLUSION

   24          WHEREFORE, the Debtor respectfully requests that this Court:

   25          (a)     enter the proposed Interim DIP Order attached hereto as Exhibit “2”;
   26          (b)     authorize the Debtor to borrow $500,000.00 from the DIP Lender on an interim

   27   basis in accordance with the terms set forth above and in the Interim DIP Order;

   28



                                                        27
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 50 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 29 of 52


    1          (c)    authorize the Debtor to execute all documents (including all loan and security

    2   agreements, promissory notes and related documents) necessary to enable the Debtor to

    3   implement the terms of the Interim DIP Order;

    4          (d)    schedule a final hearing on the Motion; and

    5          (e)    grant such further relief as the Court deems just and proper.

    6   DATED: September 8, 2016                    OAK RIVER ASSET MANAGEMENT LLC
    7
                                                           /s/ Jeffrey S. Kwong
    8                                               DAVID B. GOLUBCHIK
                                                    EVE H. KARASIK
    9                                               JEFFREY S. KWONG
                                                    LEVENE, NEALE, BENDER, YOO
   10                                                      & BRILL L.L.P.
                                                    Attorneys for Chapter 11 Debtor,
   11                                               Oak River Asset Management LLC
   12
   13

   14

   15

   16
   17

   18

   19
   20

   21

   22

   23

   24

   25
   26

   27

   28



                                                        28
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 51 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 30 of 52


    1                           DECLARATION OF LAWRENCE PERKINS

    2          I, Lawrence Perkins, hereby declare as follows:

    3          1.      I am Co-Founder, and Chief Executive Officer of Sierra Constellation Partners,

    4   LLC. (“SCP”) which maintains offices at 400 S. Hope St. Suite 1050, Los Angeles, California

    5   90071. I am the authorized agent and proposed chief restructuring officer of the Debtor. I

    6   submit this Declaration in support of the “Emergency Motion For Authority To Obtain Financing
    7   Pursuant To 11 U.S.C. § 364(d)” (the “Motion”). Except as otherwise noted, I have personal

    8   knowledge of the matters set forth herein.

    9          2.      The Debtor commenced its chapter 11 bankruptcy case by filing a voluntary

   10   petition under chapter 11 of title 11, sections 101 et seq. of the United States Code, (the

   11   “Bankruptcy Code”) on July 12, 2016 (the “Petition Date”).

   12          3.      The Debtor’s primary asset is its fifty percent (50%) interest in a single family
   13   residence located at 119 Furlong Lane, Bradbury CA 91008 (the “Property”). The Property

   14   consists of a luxurious single family residence with seven (7) bedrooms, ten (10) bathrooms,

   15   pool, basketball court, and tennis court – totaling more than 12,000 square feet. The Property is

   16   located in the affluent and exclusive Bradbury Estates community, which has one of the most
   17   expensive zip codes in America.

   18          4.      Prior to the Debtor’s bankruptcy filing, in 2012, the Debtor acquired and obtained

   19   its 50% interest in the Property for the benefit of its affiliated entity, Liberty Asset Management
   20   Corporation (“Liberty”), who is a debtor and debtor-in-possession in a related chapter 11 case

   21   filed on March 21, 2016 captioned In re Liberty Asset Management Corporation, Case No. 2:16-

   22   bk-13575-TD (the “Liberty Case”). Liberty owns a forty-four percent (44%) equity interest in

   23   the Debtor. In addition to Liberty, the Debtor’s equity is asserted to be owned by the following

   24   individuals and entities: Christopher Deryen Lee (“Lee”), Lee Living Trust dated 6/23/1987

   25   (“Living Trust”), and YCJS 2012 LLC (“YCJS, and along with Lee and Living Trust, the “Other
   26   Equity Members”).

   27

   28



                                                        29
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 52 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 31 of 52


    1           5.      Based on the foregoing, the Debtor, after substantial consideration, determined

    2   that commencement of its bankruptcy case was necessary and proper to: (1) sell the Property

    3   under section 363 of the Bankruptcy Code and use the Debtor’s portion of the proceeds (i.e.,

    4   those amounts for the Debtor’s partial interest in the Property, which are being held for the

    5   benefit of Liberty) to benefit its creditors and Liberty’s estate; (2) stay all litigation matters

    6   against the Debtor; (3) have the Bankruptcy Court determine the nature, amount, and validity of
    7   claims asserted by and against the bankruptcy estate (the “Estate”); and (4) have the Bankruptcy

    8   Court determine the extent and validity of certain liens (e.g., the disputed mechanics lien

    9   described below) asserted against property of the Estate.

   10           6.      Although the Debtor has identified an experienced and qualified broker to sell the

   11   Property and believes that the sale of the Property – even in its current condition – will likely

   12   yield a substantial sum of money, a portion of which can be used to benefit its estate (the
   13   “Estate”), I am cognizant that: (1) there is a “failing slope” on the Property (the “Failing Slope”)

   14   that requires immediate remedial action (the “Slope Repairs”) to protect the integrity and value

   15   of the Property before it is marketed; (2) there are several other relatively minor repairs and

   16   improvements that need to be made to the Property (the “Other Improvements,” and together
   17   with the Slope Repairs, the “Repairs”) before it is marketed; and (3) that the Slope Repairs and

   18   Other Improvements will likely cost no more than $500,000 and will likely generate an eventual

   19   sale price for the Property that is several million dollars more than if the Property were to be sold
   20   in its current condition.

   21           7.      More importantly, I believe that the Slope Repairs will have to be immediately

   22   commenced to avoid any potential future damage to the Property and related liability to its

   23   Estate. Specifically, with regards to the Failing Slope, I have been informed by the City of

   24   Bradbury (the “City”) that if the Slope Repairs are not made before “the next significant rain

   25   event,”: (1) there would be a “high likelihood” that the integrity of the 30,000 gallon pool and
   26   the residence on the Property would be jeopardized; and (2) the Estate may face liability if the

   27

   28



                                                         30
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 53 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 32 of 52


    1   neighboring (downslope) properties suffer damages as a result of the Failing Slope.                 See

    2   (Gilbertson’s Decl. ¶ 14, Doc. No. 28).

    3          8.      On or around July 2016, the City recorded a “Notice Of Substandard” (the

    4   “Substandard Notice”) against the Property. My understanding is that such Substandard Notice

    5   will impede the Debtor’s efforts to sell the Property.

    6          9.      Shortly after the Petition Date, the City reached out to me to inform me about the
    7   Failing Slope, and for a proposed schedule to “re-install the temporary erosion control

    8   measures.” See (Gilbertson’s Decl. ¶ 8, Doc. No. 28).

    9          10.     Subsequently, the City informed me that, if immediate remedial measures are not

   10   taken to repair the Failing Slope, the City intends to commence criminal and/or civil actions

   11   against, among other parties, the Debtor – including the appointment of a receiver over the

   12   Property, and assessment of daily fines because the Property is allegedly in violation of certain
   13   municipal ordinances.

   14          11.     Because the Property is not currently being rented, the Debtor does not have any

   15   source of income to conduct the necessary Repairs to the Property. Having been informed of the

   16   Failing Slope and to avoid any potential future liability to the Estate, I have been working jointly
   17   with the Other Equity Members to procure the necessary financing to conduct the Slope Repairs

   18   and Other Improvements on the Property. Further, I believe that it would be most prudent to

   19   obtain financing to conduct the necessary Repairs to the Property, because doing so would likely
   20   result in a sale price for the Property that is several million dollars more than if sold in its current

   21   condition, a portion of which would accrue to the Estate’s benefit.

   22          12.     In order to ensure that the Debtor is capable of making the necessary Repairs to

   23   the Property, thereby preserving and improving the value of the Estate’s primary asset, the

   24   Debtor requires Court authority to borrow $500,000 (the “DIP Loan”) from William Grant

   25   Lammersen (the “DIP Lender”), pursuant to § 364(d), upon the terms and conditions set forth in
   26   the financing agreement (the “Agreement”) attached hereto as Exhibit “1”.

   27

   28



                                                          31
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 54 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 33 of 52


    1          13.     The terms and conditions set forth in the Agreement have been negotiated

    2   extensively, in good faith and at arms’ length, by the parties.

    3          14.     The salient terms of the Agreement are as follows:

    4                          Amount: The DIP Loan will be a cash loan of $500,000.00.

    5                          Term: The term of the DIP Loan is twelve (12) months (the “Twelve

    6   Month Term”), with two options to extend for six (6) months each (the “Options”). In other
    7   words, if both Options are exercised, the term of the loan would be for twenty-four (24) months.

    8                          Interest: The interest rate for the DIP Loan during the Twelve Month

    9   Term is 9.95%, and each six (6) month Option to extend shall come with a 1.00 point extension

   10   fee which is to be paid in full. The Options can only be exercised if the DIP Lender is notified

   11   between 30 and 60 days before the expiration term.

   12                          Late Fee: Payments under the DIP Loan are due on the first day of each
   13   month (the “Monthly Payment Due Date”), with an additional late fee of 10% for each five (5)

   14   day period that passes after the Monthly Payment Due Date, for the month which the payment

   15   has not been made.

   16                          Interest Past Maturity Date: For each month in which the loan is not
   17   repaid in full beyond the term of the DIP Loan, the interest rate of the DIP Loan shall increase

   18   to 15% until all of the criteria of the loan documentation have been met and the original loan

   19   amount, with agreed upon interest, has been paid in full.
   20                          Origination Fee: A 5 point origination fee (the “Origination Fee”) shall be

   21   paid out of the loan proceeds concurrently with the funding of the DIP Loan.

   22          15.     The DIP Loan is a secured loan being made pursuant to 11 U.S.C § 364(d). In

   23   exchange for the DIP Loan to the Debtor, the DIP Lender will be receiving a first priority lien

   24   upon the Property.

   25          16.     According to the Debtor’s schedules, the value of the Property is approximately

   26   $15 million.    However, based on my investigation and meetings with other professionals,

   27   including experienced real estate brokers in the area, I believe that the fair market value of the

   28



                                                         32
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 55 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 34 of 52


    1   Property is closer to $10 million. There is no bank financing in place. There are approximately

    2   $936,362 of asserted claims secured by the Property (which includes the $36,362 secured claim

    3   of TRI/CON that is to be paid in full from the DIP Loan proceeds), consisting partially of

    4   disputed mechanics’ liens on the Property (see Schedule D of the Debtor’s Schedules of Assets

    5   and Liabilities, Docket No. 11).    I submit that all such alleged lienholders are adequately

    6   protected by the enormous equity cushion in the Property.
    7          17.     I believe that the terms and conditions of the DIP Loan are extremely favorable.

    8   Additionally, no other financing alternative under the terms agreed to by the DIP Lender is

    9   presently available to the Debtor. Despite my attempts to obtain a loan on an unsecured or junior

   10   secured basis, neither the DIP Lender nor any other potential lender contacted by me was willing

   11   to extend credit on an unsecured or junior secured basis. To date, the best (and only current)

   12   financing commitment that has been provided to the Debtor is the one offered by the DIP
   13   Lender. Under the circumstances, the DIP Loan represents the most favorable and cost-effective

   14   method of allowing the Debtor to ensure that the necessary Repairs are made on the Property, so

   15   that it may be promptly sold for a fair and reasonable price for the benefit of the Estate. The

   16   amounts from the DIP Loan will help preserve and protect the Debtor’s primary asset, thereby
   17   benefiting the Estate.

   18          18.     Based on the Debtor’s cash flow forecast setting forth the intended use of the DIP

   19   Loan proceeds (the “Preliminary Budget”) during the Twelve Month Term, which I prepared
   20   based on my knowledge of the Debtor’s needs and discussions with others relevant to the

   21   process, I believe that the proposed funding will provide the Debtor with the necessary funds to

   22   repair and improve the Property. A true and correct copy of the Preliminary Budget is attached

   23   as Exhibit “3” hereto. In addition to the amounts disclosed in the Preliminary Budget, because

   24   the Debtor needs its civil engineer, TRI/CON Engineering Inc. (“TRI/CON”), to promptly

   25   complete its engineering work on the Property, the Debtor will pay TRI/CON in full (i.e.,
   26   thereby satisfying its alleged mechanics’ lien/ secured claim in the approximate amount of

   27   $36,362.00) from the DIP Loan proceeds.

   28



                                                       33
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 56 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 35 of 52


    1

    2

    3

    4

    5

    6
    7

    8

    9

   10

   11

   12
   13

   14

   15

   16
   17

   18

   19
   20

   21

   22

   23

   24

   25
   26

   27

   28



                                           34
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 57 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 36 of 52


    1                           DECLARATION OF DAVID GILBERTSON
    2
               I, David Gilbertson, hereby declare under penalty of perjury as follows:
    3
               1.      I am, and at all times mentioned herein have been, the Deputy City Engineer of
    4
        the City of Bradbury (the “City”), and am the supervisor of inspector Walt Pruszynski
    5
        (“Pruszynski”).
    6
               2.      I am familiar with the property located at 119 Furlong, Bradbury, California
    7
        91008 (the “Property”). The City received a complaint from the downstream neighbor regarding
    8
        mud coming from the Property. The City’s subsequent inspection determined that the irrigation
    9
        lines were leaking a large amount of water and the manufactured slope below the pool and
   10
        residence was experiencing some failures from landslides (the “Slope Failure”). Deep fissures in
   11
        the slope were also observed.
   12
               3.      On or around July 2016, the City recorded a “Notice Of Substandard” (the
   13
        “Substandard Notice”) against the Property.
   14
               4.      If the Slope Failure is not immediately shored up before the next significant rain
   15
        event, there is a high likelihood of a catastrophic failure of the hillside. This jeopardizes the
   16
        integrity of the 30,000 gallon pool and the residence as well as downslope properties.
   17
               5.      Further, the Property is in violation of the City’s municipal ordinances – including
   18
        Chapter 3, Section 7302 of the Bradbury Municipal Code prohibiting the discharge of
   19
        contaminated water into the City’s water conveyance system – therefore fines of approximately
   20
        $1,000 a day may be assessed.
   21
               6.      If immediate remedial measures are not taken to repair the Failing Slope, the City
   22
        intends to commence criminal and/or civil actions against, among other parties, the Debtor,
   23
        including to seek the appointment of a receiver over the Property.
   24
        ///
   25
        ///
   26
        ///
   27
        ///
   28



                                                        35
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 58 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 37 of 52


    1

    2

    3

    4

    5

    6
    7

    8

    9

   10

   11

   12
   13

   14

   15

   16
   17

   18

   19
   20

   21

   22

   23

   24

   25
   26

   27

   28



                                           36
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 59 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 38 of 52




                     EXHIBIT "1"
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 60 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 39 of 52
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 61 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 40 of 52




  Perkins   Lawrence R.



                              9/6/2016
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 62 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 41 of 52




                     EXHIBIT "2"
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 63 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 42 of 52


    1 DAVID B. GOLUBCHIK (State Bar No. 185520)
    2 EVE H. KARASIK (State Bar No. 155356)
        JEFFREY S. KWONG (State Bar No. 288239)
    3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
        10250 Constellation Boulevard, Suite 1700
    4   Los Angeles, California 90067
        Telephone: (310) 229-1234
    5   Facsimile: (310) 229-1244
    6   Email: DBG@LNBYB.com; EHK@LNBYB.COM; JSK@LNBYB.COM

    7 Attorneys for Debtor and Debtor in Possession
    8
                              UNITED STATES BANKRUPTCY COURT
    9
   10                          CENTRAL DISTRICT OF CALIFORNIA

   11                                 LOS ANGELES DIVISION

   12
   13
   14 In re:                                   )      Case No.: 2:16-bk-19233-TD
                                               )
   15   OAK RIVER ASSET MANAGEMENT             )
        LLC,                                   )      Chapter 11 Case
   16                                          )
              Debtor and Debtor in Possession. )
   17                                          )      ORDER    GRANTING   EMERGENCY
   18                                          )      MOTION FOR AUTHORITY TO OBTAIN
                                               )      FINANCING PURSUANT TO 11 U.S.C. §
   19                                          )      364(d)
                                               )
   20                                          )
                                               )      Emergency Hearing Schedule:
   21
                                               )      DATE:     __________________
   22                                          )      TIME:     __________________
                                               )      PLACE: Courtroom 1668
   23                                          )               255 East Temple Street
                                               )               Los Angeles, CA 90012
   24                                          )
                                               )
   25
                                               )
   26                                          )
                                               )
   27                                          )
                                               )
   28


                                                      1
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 64 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 43 of 52


    1          On September ___, 2016 at 11:00 a.m., this Court held an emergency hearing on the

    2   motion (the “Motion”) filed by Oak River Asset Management LLC, the debtor and debtor in

    3   possession in the above-entitled Chapter 11 bankruptcy case (the “Debtor”), for the entry of an

    4   order authorizing the Debtor to borrow $50,000.00 (the “DIP Loan”) from William Grant

    5   Lammersen (the “DIP Lender”) on a senior-secured basis, pursuant to 11 U.S.C. § 364(d), upon

    6   the terms and conditions set forth in the financing agreement (the “Agreement”) annexed as
    7   Exhibit “1” to this Order, for purposes of repairing the “failing slope” on the property located

    8   at 119 Furlong Lane, Bradbury, California 91008 (the “Property”) and conducting several other

    9   repairs/improvements to the Property (collectively, the “Repairs”).

   10          The Court, having considered the Motion and the pleadings filed by the Debtor in

   11   support of the Motion, any opposition to the Motion, and the statements, arguments and

   12   representations of the parties made at the hearing on the Motion, after due deliberation and
   13   consideration, and good and sufficient cause appearing therefore,

   14          THIS COURT HEREBY ORDERS as follows:

   15          1.      The Motion is hereby approved and granted on an interim basis, pending a final

   16   hearing on the Motion which is set before this Court at 11:00 a.m. on September __, 2016 (the
   17   “Final Hearing Date”).

   18          2.      The Debtor is hereby authorized to enter into the DIP Loan transaction in

   19   accordance with the terms of the Agreement annexed as Exhibit “1” to this Order.
   20          3.      In furtherance of the foregoing and without further approval of this Court, the

   21   Debtor is authorized to do and perform all acts, to make, execute, and deliver all instruments

   22   and documents including, without limitation, the execution or recordation of security

   23   agreements, mortgages and financing statements, necessary for the Debtor’s performance under

   24   the Agreement.

   25          4.      As security for the DIP Loan, effective and perfected upon the entry of this

   26   Order and without the necessity of the execution, recordation of filings by the Debtor or the DIP

   27   Lender of mortgages, security agreements, control agreements, pledge agreements, financing

   28



                                                        1
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 65 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 44 of 52


    1   statements or other similar documents, the DIP Lender shall have a perfected lien upon and

    2   against the Property.

    3                                              ###

    4

    5

    6
    7

    8

    9

   10

   11

   12
   13

   14

   15

   16
   17

   18

   19
   20

   21

   22

   23

   24

   25
   26

   27

   28



                                                    2
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 66 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 45 of 52




                     EXHIBIT "3"
                                                  Case 2:16-bk-19233-ER   Doc 35 Filed 09/08/16 Entered 09/08/16 10:21:53                                                                                    Desc
                                                                          Main Document    Page 46 of 52
Oak River Asset Management, LLC                                                72016          82016          82016          82016          82016          82016          92016          92016          92016          92016         102016          102016        102016
Projected 13 Week Cash Flow                                                    Week 1         Week 2         Week 3         Week 4         Week 5         Week 6         Week 7         Week 8         Week 9        Week 10        Week 11        Week 12       Week 13
As of 7/26/2016                                                               Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast      Forecast
                                                                              7/25/16         8/1/16         8/8/16        8/15/16        8/22/16        8/29/16         9/5/16        9/12/16        9/19/16        9/26/16        10/3/16        10/10/16      10/17/16

Cash in‐flows
                 Checks                                                   $              ‐   $          ‐   $          ‐   $          ‐   $          ‐   $          ‐   $          ‐   $          ‐   $          ‐   $          ‐   $          ‐   $        ‐    $        ‐
                 Wires                                                                   ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
                 Other Deposits                                                          ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
                 Other                                                                   ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
Total Receipts                                                                           ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐

Operating Expenditures
              Total Payroll and Related                                                  ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
              Utilities                                                                  ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
              Professional Fees                                                          ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
              Insurance                                                                  ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
              Real Estate/Property Taxes                                                 ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
              Banking Fees                                                               ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
                                                                                                                                                                                                                                                                                                        Case 2:16-bk-19233-ER




              Other Travel                                                               ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
              Maintenance                                                                ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
              Part Time Labor                                                            ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
     Total Operating Expense                                                             ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
     Rent Expense
              Land & Building                                                            ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
              Equipment                                                                  ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐
     Total Rent Expense                                                                  ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐

     Total Operating Expenses                                                            ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐              ‐            ‐             ‐

     Non‐Operating Expenditures
            Interest                                                                     ‐              ‐              ‐           ‐                 ‐              ‐              ‐              ‐           ‐                 ‐              ‐            ‐            ‐
            Term Loan Principal Repayment                                                ‐              ‐              ‐           ‐                 ‐              ‐              ‐              ‐           ‐                 ‐              ‐            ‐            ‐
            Legal                                                                        ‐              ‐              ‐           ‐                 ‐              ‐              ‐              ‐           ‐                 ‐              ‐            ‐            ‐
            Other Distributions/US Trustee Fees                                          ‐              ‐              ‐       1,000                 ‐              ‐              ‐              ‐       1,000                 ‐              ‐            ‐        1,000
            Total Non‐Operating Expenditures                                             ‐              ‐              ‐       1,000                 ‐              ‐              ‐              ‐       1,000                 ‐              ‐            ‐        1,000

     Total Expenditures                                                                  ‐              ‐              ‐       1,000                 ‐              ‐              ‐              ‐       1,000                 ‐              ‐            ‐        1,000

     Net increase/(decrease)                                                             ‐              ‐              ‐       (1,000)               ‐              ‐              ‐              ‐       (1,000)               ‐              ‐            ‐        (1,000)

     Total beginning cash                                                                ‐              ‐              ‐            ‐         (1,000)        (1,000)        (1,000)        (1,000)        (1,000)        (2,000)        (2,000)        (2,000)       (2,000)
     Cash Flow                                                                           ‐              ‐              ‐       (1,000)             ‐              ‐              ‐              ‐         (1,000)             ‐              ‐              ‐        (1,000)

     Total Ending Cash                                                                   ‐              ‐              ‐       (1,000)        (1,000)        (1,000)        (1,000)        (1,000)        (2,000)        (2,000)        (2,000)        (2,000)       (3,000)
                                                                                                                                                                                                                                                                                 Complete pdf Page 67 of 113
                                                                                                                                                                                                                                                                               Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05
                                                                                                                                                                                                                                                                                                        Desc




      3_Projections and Forecast.xlsx                                                                                                                                                                                                                  Printed: 9/8/2016
      CF Forecast- Master                                                                                   1 of 1                                                                                                                                           Confidential
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 68 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 47 of 52




                       EXHIBIT "4"
Case 2:16-bk-19233-ER                         Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
          Case 2:16-bk-19233-ER                 Doc 35 Filed
                                                Complete pdf 09/08/16
                                                               Page  69Entered
                                                                       of 113 09/08/16 10:21:53 Desc
                                                Main Document    Page 48 of 52




Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
Nos., State Bar No. & Email Address
DAVID B. GOLUBCHIK (State Bar No. 185520)
EVE H. KARASIK (State Bar No. 155356)
JEFFREY S. KWONG (State Bar No. 288239)
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Boulevard, Suite 1700
Los Angeles, California 90067
Telephone: (310) 229-1234
Facsimile: (310) 229-1244
Email: DBG@LNBYB.com; EHK@LNBYB.COM; JSK@L


     Individual appearing without attorney
     Attorney for: Chapter 11 Debtor

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                      CASE NO.: 2:16-bk-19233-TD
OAK RIVER ASSET MANAGEMENT LLC,                                              CHAPTER: 11

                                                                                        STATEMENT REGARDING
                                                                                         CASH COLLATERAL OR
                                                                                    DEBTOR IN POSSESSION FINANCING
                                                                                         [FRBP 4001; LBR 4001-2]

                                                                             DATE:      TBA
                                                                             TIME:      TBA
                                                                             COURTROOM: 1668
                                                                             ADDRESS:   255 East Temple Street
                                                              Debtor(s).                Los Angeles, CA 90012



 Secured party(ies): Prolien Services, LLC; TRI/CON ENGINEERING INC.


The Debtor has requested the approval of either (1) a motion for use of cash collateral, or postpetition financing, or both,
or (2) through a separately-filed motion, a stipulation providing for the use of cash collateral, or postpetition financing, or
both. The proposed form of order on the motion or the stipulation contains the following provisions or findings of fact:
                                                                                                                           Page            Line No.
             Disclosures Tracking FRBP 4001(c)(1)(B)(i) through (xi) and (d)(1)(B)
                                                                                                                           No.:         (if applicable)
          (i): “[A] grant of priority or a lien on property of the estate under § 364(c) or (d)”                            1
          (ii): “[T]he providing of adequate protection or priority for a claim that arose before the
          commencement of the case, including the granting of a lien on property of the estate
          to secure the claim, or the use of property of the estate or credit obtained under § 364
          to make cash payments on account of the claim”
                   Cross-collateralization, i.e., clauses that secure prepetition debt by postpetition
                   assets in which the secured party would not otherwise have a security interest
                   by virtue of its prepetition security agreement or applicable law
                   Roll-up, i.e., provisions deeming prepetition debt to be postpetition debt or using
                   postpetition loans from a prepetition secured party to pay part or all of that
                   secured party’s prepetition debt, other than as provided in § 552(b)
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                           Page 1                                           F 4001-2.STMT.FINANCE
Case 2:16-bk-19233-ER                      Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
      Case 2:16-bk-19233-ER                  Doc 35 Filed
                                             Complete pdf 09/08/16
                                                            Page  70Entered
                                                                    of 113 09/08/16 10:21:53 Desc
                                             Main Document    Page 49 of 52




 Continued from page 1
             Grant a replacement lien in an amount in excess of the dollar amount of the lien
             on cash collateral as of the petition date
       (iii): “[A] determination of the validity, enforceability, priority, or amount of a claim that
       arose before the commencement of the case, or of any lien securing the claim”
       (iv): “[A] waiver or modification of Code provisions or applicable rules relating to the
       automatic stay”
               Automatic relief from the automatic stay upon occurrence of certain events.
       (v): “[A] waiver or modification of any entity’s authority or right to file a plan, seek an
       extension of time in which the debtor has the exclusive right to file a plan, request the
       use of cash collateral under § 363(c), or request authority to obtain credit under § 364”
       (vi): “[T]he establishment of deadlines for filing a plan of reorganization, for approval of
       a disclosure statement, for a hearing on confirmation, or for entry of a confirmation
       order”
       (vii): “[A] waiver or modification of the applicability of nonbankruptcy law relating to the
       perfection of a lien on property of the estate, or on the foreclosure or other                                      1
       enforcement of the lien”
       (viii): “[A] release, waiver, or limitation on any claim or other cause of action belonging
       to the estate or the trustee, including any modification of the statute of limitations or
       other deadline to commence an action”
       (ix): “[T]he indemnification of any entity”
       (x): “[A] release, waiver, or limitation of any right under § 506(c)”
              The granting of any lien on any claim or cause of action arising under § 506(c)
       (xi): “The granting of any lien on any claim or cause of action arising under §§ 544,
       545, 547, 548, 549, 553(b), 723(a), or 724(a)”
                                                                                                                        Page            Line No.
                        Additional Disclosures Required by LBR 4001-2
                                                                                                                        No.:         (if applicable)
       With respect to a professional fee carve out, disparate treatment for professionals
       retained by a creditors’ committee from that provided for the professionals retained by
       the debtor
                                                                     (Debtor intends to use the proceeds to pay the
       Pay down prepetition principal owed to a creditor              TRI/Con secured claim in full).
       Findings of fact on matters extraneous to the approval process




 09/08/2016         Jeffrey S. Kwong                                                 /s/ Jeffrey S. Kwong
 Date                        Printed Name                                                    Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 2                                           F 4001-2.STMT.FINANCE
Case 2:16-bk-19233-ER                      Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
        Case 2:16-bk-19233-ER                Doc 35 Filed
                                             Complete pdf 09/08/16
                                                            Page  71Entered
                                                                    of 113 09/08/16 10:21:53 Desc
                                             Main Document    Page 50 of 52




                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled: STATEMENTREGARDING CASH COLLATERAL OR
DEBTOR IN POSSESSION FINANCING [FRBP 4001; LBR 4001-2] will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF) : Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On ( date)
              , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL :
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ( date)                 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 Date                         Printed Name                                                    Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 3                                           F 4001-2.STMT.FINANCE
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 35 Filed
                         Complete pdf 09/08/16
                                        Page 72 Entered
                                                of 113 09/08/16 10:21:53 Desc
                        Main Document     Page 51 of 52
                                      PROOF OF SERVICE OF DOCUMENT
    1
        I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
        address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
    2
        A true and correct copy of the foregoing document entitled EMERGENCY MOTION FOR AUTHORITY
    3   TO OBTAIN FINANCING PURSUANT TO 11 U.S.C. § 364(d); MEMORANDUM OF POINTS AND
        AUTHORITIES; DECLARATIONS OF LAWRENCE PERKINS AND DAVID G. GILBERTSON IN
    4   SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
        required by LBR 5005-2(d); and (b) in the manner stated below:
    5
        1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
    6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
        hyperlink to the document. On September 8, 2016, I checked the CM/ECF docket for this bankruptcy
    7   case or adversary proceeding and determined that the following persons are on the Electronic Mail
        Notice List to receive NEF transmission at the email addresses stated below:
    8
                  Robert T Bryson rbryson@elllaw.com
    9             John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
                  David B Golubchik dbg@lnbyb.com, dbg@ecf.inforuptcy.com
   10             Gail S Greenwood ggreenwood@pszjlaw.com, efitzgerald@pszjlaw.com
                  David S Henshaw david@henshawlaw.com, info@henshawlaw.com
   11             Eve H Karasik ehk@lnbyb.com
                  Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
   12             Queenie K Ng queenie.k.ng@usdoj.gov
                  Giovanni Orantes go@gobklaw.com, gorantes@orantes-
   13             law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com
                  Uzzi O Raanan uor@dgdk.com, DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
   14             Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
                  United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   15
        2. SERVED BY UNITED STATES MAIL: On September 8, 2016, I served the following persons and/or
   16   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
        and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
   17   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
        completed no later than 24 hours after the document is filed.
   18
        3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
   19   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
        on September 8, 2016, I served the following persons and/or entities by personal delivery, overnight mail
   20   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
        email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
   21   mail to, the judge will be completed no later than 24 hours after the document is filed.

   22   SERVED BY PERSONAL DELIVERY
        Hon. Thomas B. Donovan
   23   United States Bankruptcy Court
        Edward R. Roybal Federal Building
   24   255 E. Temple Street, Ctrm 1345
        Los Angeles, CA 90012
   25                         Service information continued on attached page VIA OVERNIGHT MAIL OR NEF

        I declare under penalty of perjury under the laws of the United States of America that the foregoing is
   26
        true and correct.
   27
         September 8, 2016                     Lourdes Cruz                                /s/ Lourdes Cruz
   28    Date                              Type Name                                       Signature


         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

        June 2012                                                                    F 9013-3.1.PROOF.SERVICE
        Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
          Case 2:16-bk-19233-ER Doc 35 Filed
                                 Complete pdf 09/08/16
                                                Page 73 Entered
                                                        of 113 09/08/16 10:21:53 Desc
                                Main Document     Page 52 of 52
Oak River                                                                   Queenie K Ng
MML                                                                         Office of the U.S. Trustee
File No.: 7894                                                              915 Wilshire Blvd., Suite 1850
SERVICE BY OVERNIGHT MAIL                                                   Los Angeles, CA 90017
OR NEF IF MARKED WITH *

Oak River Asset Management LLC       Committee Counsel                      AHA 2012 LLC
400 S. Hope St., Suite 1050          c/o Jeremy Richards, Esq. NEF*         c/o David Henshaw, Esq. NEF*
Los Angeles, CA 90071-2801           Pachulski Stang Ziehl & Jones LLP      1871 The Alameda, Suite 333
                                     10100 Santa Monica Blvd., 13th Floo    San Jose, CA 95126-1746
                                     Los Angeles, CA 90067-4003

Benny Kirk                           Christopher D. Lee                     City of Bradbury
c/o David Meadows                    c/o David Henshaw, Esq. NEF*           c/o David Gilbertson, RKA Group
1801 Century Park East, Suite 1235   1871 The Alameda, Suite 333            398 Lemon Creek Drive Suite E
Los Angeles, CA 90067-2314           San Jose, CA 95126-1746                Walnut, CA 91789-2649


Franchise Tax Board                  Frank Lee, T'ee of Lee Living Trust    Guy Jamison, Esq.
Special Procedures - Insolvency      c/o David Henshaw, Esq. NEF*           Jamison Duncan
P.O. Box 2952                        1871 The Alameda, Suite 333            301 E. Colorado Ave., Suite 501
Sacramento, CA 95812-2952            San Jose, CA 95126-1746                Pasadena, CA 91101-1919


Han Ding Holdings Limited            INTERNAL REVENUE SERVICE               Liberty Asset Management Corp.
c/o Jose Padilla, Esq., Cox Castle   CENTRALIZED INSOLVENCY                 c/o Larry Perkins
2029 Century Park East Suite 2100    OPERATIONS                             400 S. Hope St. Suite 1050
Los Angeles, CA 90067-3007           PO BOX 7346                            Los Angeles, CA 90071-2801
                                     PHILADELPHIA PA 19101-7346

Los Angeles County Tax Collector     Los Angeles County Treasurer and Tax   Lucy Gao
P.O. Box 54018                       Collect                                c/o Alexandre Cornelius, Esq.
Los Angeles, CA 90054-0018           PO Box 54110                           1299 Ocean Avenue, Suite 450
                                     Los Angeles, CA 90054-0110             Santa Monica, CA 90401-1050


Prolien Services, LLC                SOUTHERN CALIFORNIA EDISON             TLH REO Management LLC
c/o Robert Bryson, Esq. NEF*         COMPANY                                c/o Jose Padilla, Esq., Cox Castle
10100 Santa Monica Bl., 12th Floor   RECEIVABLES MANAGEMENT                 2029 Century Park East Suite 2100
Los Angeles, CA 90067-4003           BANKRUPTCY GROUP                       Los Angeles, CA 90067-3007
                                     1551 W SAN BERNARDINO ROAD
                                     COVINA CA 91722-3407

TRI/CON ENGINEERING INC.             The Gas Company
Attn: John Campbell                  PO Box C
122 West Olive Avenue                Monterey Park, CA 91754-0932
Monrovia, CA 91016-3410


YCJS 2012 LLC                        Giovanni Orantes NEF*
c/o David Henshaw, Esq. NEF*         The Orantes Law Firm, A Professional
1871 The Alameda, Suite 333          Cor
San Jose, CA 95126-1746              3435 wilshire blvd #2920
                                     Los Angeles
                                     Los Angeles, Ca 90010-2015
Case 2:16-bk-19233-ER   Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05   Desc
                          Complete pdf Page 74 of 113



  1

  2
  3
  4
  5
                                        EXHIBIT “2”
  6
                                  [Financing Order, Docket 47]
  7
  8
  9

 10
 11
 12

 13
 14
 15
 16

 17
 18
 19
 20

 21
 22
 23

 24
 25
 26
 27

 28
                                           ii
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 47 Filed
                         Complete pdf 09/16/16
                                        Page 75 Entered
                                                of 113 09/16/16 15:58:37 Desc
                         Main Document Page 1 of 10


    1 DAVID B. GOLUBCHIK (State Bar No. 185520)
    2 EVE H. KARASIK (State Bar No. 155356)
        JEFFREY S. KWONG (State Bar No. 288239)
        LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.         FILED & ENTERED
    3
        10250 Constellation Boulevard, Suite 1700
    4   Los Angeles, California 90067                           SEP 16 2016
        Telephone: (310) 229-1234
    5   Facsimile: (310) 229-1244
                                                           CLERK U.S. BANKRUPTCY COURT
    6   Email: DBG@LNBYB.com; EHK@LNBYB.COM; JSK@LNBYB.COM Central District of California
                                                                        BY penning DEPUTY CLERK

    7 Attorneys for Debtor and Debtor in Possession
    8
                              UNITED STATES BANKRUPTCY COURT
    9
   10                          CENTRAL DISTRICT OF CALIFORNIA

   11                                 LOS ANGELES DIVISION

   12
   13
   14 In re:                                   )      Case No.: 2:16-bk-19233-TD
                                               )
   15   OAK RIVER ASSET MANAGEMENT             )
        LLC,                                   )      Chapter 11 Case
   16                                          )
              Debtor and Debtor in Possession. )
   17                                          )      ORDER    GRANTING   EMERGENCY
   18                                          )      MOTION FOR AUTHORITY TO OBTAIN
                                               )      FINANCING PURSUANT TO 11 U.S.C. §
   19                                          )      364(d)
                                               )
   20                                          )
                                               )      Hearing:
   21                                          )      DATE:      September 14, 2016
   22                                          )      TIME:      11:00 a.m.
                                               )      PLACE:     Courtroom 1345
   23                                          )                 255 East Temple Street
                                               )                 Los Angeles, CA 90012
   24                                          )
                                               )
   25
                                               )
   26                                          )
                                               )
   27                                          )
   28


                                                      1
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 47 Filed
                         Complete pdf 09/16/16
                                        Page 76 Entered
                                                of 113 09/16/16 15:58:37 Desc
                         Main Document Page 2 of 10


    1          On September 14, 2016 at 11:00 a.m., this Court held a hearing on the motion (the

    2   “Motion”) filed by Oak River Asset Management LLC, the debtor and debtor in possession in

    3   the above-entitled Chapter 11 bankruptcy case (the “Debtor”), for the entry of an order

    4   authorizing the Debtor to borrow $500,000.00 (the “DIP Loan”) on a senior-secured basis,

    5   pursuant to 11 U.S.C. § 364(d), upon the terms and conditions set forth in the financing

    6   agreement (the “Agreement”) annexed as Exhibit “1” to this Order, for maintenance and

    7   repairs (the “Repairs”) to the property located at 119 Furlong Lane, Bradbury, California 91008

    8   (the “Property”).

    9          The Court, having considered the Motion and the pleadings filed by the Debtor in

   10
   10   support of the Motion, any opposition to the Motion asserted at the hearing, the response to the
   11
   11   Motion filed by the Office of the United States Trustee [Doc. No. 44] (the “Response”), and the

   12
   12   statements, arguments and representations of the parties made at the hearing on the Motion,

   13
   13   including the agreement stated on the record of the parties present at the hearing on the Motion,

   14
   14   after due deliberation and consideration, and finding that the need for the DIP Loan is
   15
   15   immediate and critical for the administration of the Debtor’s estate, finding that, given current

   16
   16   conditions, the Debtor has been unable to obtain or secure credit or capital on more favorable

   17
   17   terms, and good and sufficient cause appearing therefore,
   18
   18          THIS COURT HEREBY ORDERS as follows:

   19
   19          1.      The Motion, as modified by this Order, is hereby approved and granted.

   20
   20          2.      The Debtor is hereby authorized to enter into the DIP Loan transaction in
   21
   21   accordance with the terms of the Agreement annexed as Exhibit “1” to this Order, the material

   22
   22   terms of which are restated and/or modified and superseded by this Order as follows:

   23
   23                  a. Lender Entity: OakRiverHML, LLC (the “DIP Lender”)

   24
   24                  b. Loan Amount: $500,000 (the “Loan Amount”)

   25
   25                  c. Origination Fee: The origination fee shall be 5% of the Loan Amount

   26
   26                       ($25,000), which shall be paid from the loan proceeds concurrently with the
   27
   27                       funding of the DIP Loan.
   28
   28



                                                        1
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 47 Filed
                         Complete pdf 09/16/16
                                        Page 77 Entered
                                                of 113 09/16/16 15:58:37 Desc
                         Main Document Page 3 of 10


    1             d. Interest: 9.95% per annum simple interest

    2             e. Monthly Payments:         No monthly interest payments will be required.

    3                Interest will accrue and paid at loan payoff, as discussed below.

    4             f. Term: The initial term of the loan is 12 months, with two (2) options to

    5                extend for a 6-month period each, provided that: (a) written notice is given

    6                not later than 30 days before expiration of the initial term; and (b) the Debtor

    7                delivers an extension fee in the amount of $5,000 per 6-month option period,

    8                representing 1% of the Loan Amount.

    9             g. Default: If the DIP Loan is not paid in full when due, the interest shall

   10
   10                increase by 5% per annum, to 14.95% per annum, on the unpaid balance of
   11
   11                the DIP Loan.

   12
   12             h. Loan Draws: Although DIP Lender shall make $500,000 available to the

   13
   13                Debtor, loan draws shall only be made upon written request by the Debtor on

   14
   14                not less than 5 business days’ notice, and shall be in draws of no less than
   15
   15                $100,000 and only in increments of $100,000. Interest will accrue only on

   16
   16                the borrowed amount.        There is no penalty for drawing less than the

   17
   17                maximum amount of the Loans (i.e., $500,000).
   18
   18             i. Due On Sale: In the event that the Property is sold prior to expiration of the

   19
   19                loan term, the outstanding loan balance shall be paid in full, including all

   20
   20                accrued fees and costs.
   21
   21             j. Attorneys’ Fees And Costs: There shall be no attorneys’ fees and costs to

   22
   22                the DIP Lender in connection with loan origination and documentation.

   23
   23                However, consistent with customary loan terms, the DIP Lender shall be

   24
   24                entitled to attorneys’ fees and costs in connection with enforcing any and all

   25
   25                rights related to the financing.

   26
   26             k. Security: The DIP Loan shall be secured by a first priority lien on the
   27
   27                Property, senior to all other liens and encumbrances, and junior only to the
   28
   28



                                                    2
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 47 Filed
                         Complete pdf 09/16/16
                                        Page 78 Entered
                                                of 113 09/16/16 15:58:37 Desc
                         Main Document Page 4 of 10


    1                       statutory property tax lien(s). No loan may be placed on the Property which

    2                       is senior to the instant DIP Loan.

    3                   l. Property Taxes:        The Debtor shall be obligated to pay all outstanding

    4                       property taxes on the earlier of a: (a) sale of the Property; or (b) recordation

    5                       of notice of tax sale. If a notice of tax sale is recorded by the County, the

    6                       DIP Lender shall have the right to pay the outstanding tax obligation and add

    7                       the amount paid to the loan balance upon the same terms and conditions set

    8                       forth above, which may mean that the loan balance will be in excess of

    9                       $500,000.

   10
   10           3.      In furtherance of the foregoing and without further approval of this Court, the
   11
   11   Debtor is authorized to do and perform all acts, to make, execute, and deliver all instruments

   12
   12   and documents including, without limitation, the execution or recordation of security

   13
   13   agreements, mortgages and financing statements, necessary for the Debtor’s performance under

   14
   14   the Agreement, as modified by this Order, including to allow the placement and recordation of a
   15
   15   security interest as to the entirety of the Property.

   16
   16           4.      As security for the DIP Loan, effective and perfected upon the entry of this Order

   17
   17   and without the necessity of the execution, recordation of filings by the Debtor or the DIP
   18
   18   Lender of mortgages, security agreements, control agreements, pledge agreements, financing

   19
   19   statements or other similar documents (although such filing is permitted), the DIP Lender is

   20
   20   hereby granted, continuing valid, binding, enforceable, non-avoidable and automatically and
   21
   21   properly perfected security interest in and to the Property in its entirety, including, without

   22
   22   limitation, any and all proceeds, products and offsprings derived therefrom

   23
   23           5.      The DIP Loan shall not be made subject to or pari passu with any lien or security

   24
   24   interest heretofore or hereinafter granted in this Chapter 11 case or any successor case. The DIP

   25
   25   Liens shall be valid and enforceable against any trustee or other estate representative appointed

   26
   26   in this case or any successor case, upon the conversion of the Chapter 11 case to a case under
   27
   27   Chapter 7 of the Bankruptcy Code (or in any other successor case), and/or upon the dismissal of
   28
   28



                                                           3
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 47 Filed
                         Complete pdf 09/16/16
                                        Page 79 Entered
                                                of 113 09/16/16 15:58:37 Desc
                         Main Document Page 5 of 10


    1    the Chapter 11 Case or successor case. The DIP Loan shall not be subject to challenge under

    2    sections 510, 549, or 550 of the Bankruptcy Code. No lien or interest avoided and preserved for

    3    the benefit of the estate pursuant to section 551 of the Bankruptcy Code shall be pari passu with

    4    or senior to the DIP Loan.

    5            6.     Proceeds of the Loan shall be used to satisfy only obligations related to the

    6    Property, with exception of quarterly fees to the United States Trustee in the Oak River Asset

    7    Management, LLC bankruptcy case. To the extent that any DIP Loan proceeds are utilized to

    8    pay quarterly fees of the United States Trustee, such payment shall be allocated to the Debtor

    9    and ultimately paid out of the Debtor’s share of any proceeds of the Property’s sale.

   10
   10
   11
   11                                                   ###

   12
   12

   13
   13

   14
   14
   15
   15

   16
   16

   17
   17
   18
   18

   19
   19

   20
   20
   21
   21

   22
   22

   23
   23
        Date: September 16, 2016
   24
   24

   25
   25

   26
   26
   27
   27
   28
   28



                                                         4
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 47 Filed
                         Complete pdf 09/16/16
                                        Page 80 Entered
                                                of 113 09/16/16 15:58:37 Desc
                         Main Document Page 6 of 10
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 47 Filed
                         Complete pdf 09/16/16
                                        Page 81 Entered
                                                of 113 09/16/16 15:58:37 Desc
                         Main Document Page 7 of 10




                           EXHIBIT “1”
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 47 Filed
                         Complete pdf 09/16/16
                                        Page 82 Entered
                                                of 113 09/16/16 15:58:37 Desc
                         Main Document Page 8 of 10
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 47 Filed
                         Complete pdf 09/16/16
                                        Page 83 Entered
                                                of 113 09/16/16 15:58:37 Desc
                         Main Document Page 9 of 10




  Perkins   Lawrence R.



                              9/6/2016
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 47 Filed
                         Complete pdf 09/16/16
                                        Page 84 Entered
                                                of 113 09/16/16 15:58:37 Desc
                        Main Document Page 10 of 10


    1   Agreed:
        DANNING, GILL, DIAMOND & KOLLITZ, LLP
    2

    3
        By:
    4         UZZI O. RAANAN
              Attorneys for TLH REO
    5         Management LLC and Han Ding Holding, LTD
    6

    7

    8

    9

   10
   10
   11
   11

   12
   12

   13
   13

   14
   14
   15
   15

   16
   16

   17
   17
   18
   18

   19
   19

   20
   20
   21
   21

   22
   22

   23
   23

   24
   24

   25
   25

   26
   26
   27
   27
   28
   28



                                                 5
Case 2:16-bk-19233-ER   Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05   Desc
                          Complete pdf Page 85 of 113



  1

  2
  3
  4
  5
                                        EXHIBIT “3”
  6                                 [Sale Order, Docket 138]
  7
  8
  9

 10
 11
 12

 13
 14
 15
 16

 17
 18
 19
 20

 21
 22
 23

 24
 25
 26
 27

 28
                                           iii
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 138 Filed
                        Complete pdf 08/23/18 Entered
                                      Page 86 of 113 08/23/18 16:42:52 Desc
                         Main Document Page 1 of 11


    1   DAVID B. GOLUBCHIK (State Bar No. 185520)
        JEFFREY S. KWONG (State Bar No. 288239)
    2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
    3   10250 Constellation Boulevard, Suite 1700                        FILED & ENTERED
        Los Angeles, California 90067
    4   Telephone: (310) 229-1234
        Facsimile: (310) 229-1244                                             AUG 23 2018
    5   Email: DBG@LNBYB.com; JSK@LNBYB.COM
                                                                         CLERK U.S. BANKRUPTCY COURT
    6   Attorneys for Debtor and Debtor in Possession
                                                                         Central District of California
                                                                         BY gonzalez DEPUTY CLERK

    7

    8
                               UNITED STATES BANKRUPTCY COURT
    9
                                CENTRAL DISTRICT OF CALIFORNIA
   10
   10
   11
   11                                   LOS ANGELES DIVISION

   12
   12
   13
   13
        In re                                 )             Case No. 2:16-bk-19233-ER
   14
   14                                         )
        OAK RIVER ASSET MANAGEMENT )                        Chapter 11
   15
   15   LLC,                                  )
                                              )             ORDER GRANTING MOTION FOR
   16
   16        Debtor and Debtor in Possession. )             ORDER (A) APPROVING SALE OF
   17
   17                                         )             PROPERY FREE AND CLEAR OF
                                              )             LIENS, CLAIMS AND INTERESTS,
   18
   18                                         )             SUBJECT   TO   OVERBID;  (B)
                                              )             APPROVE BIDDING PROCEDURES;
   19
   19                                         )             AND (C) GRANTING RELATED
   20                                         )             RELIEF
   20
                                              )
   21
   21                                         )
                                              )             Hearing:
   22
   22                                         )             Date:    August 16, 2018
                                              )             Time: 11:00 a.m.
   23
   23                                         )             Place: Courtroom 1568
   24                                         )                      255 E. Temple Street
   24
                                              )                      Los Angeles, CA
   25
   25                                         )
                                              )
   26
   26                                         )
                                              )
   27
   27
   28
   28



                                                        1
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 138 Filed
                        Complete pdf 08/23/18 Entered
                                      Page 87 of 113 08/23/18 16:42:52 Desc
                         Main Document Page 2 of 11


    1          On August 16, 2018 at 11:00 a.m., this Court held a hearing on the motion (the

    2   “Motion”) filed by Oak River Asset Management LLC, the debtor and debtor in possession in

    3   the above-entitled Chapter 11 bankruptcy case (the “Debtor”), motion for order (a) approving

    4   sale of property free and clear of liens, claims and interests, subject to overbid; (b) approve

    5   bidding procedures; and (c) granting related relief, with respect to that certain real property

    6   located at 119 Furlong Lane, Bradbury, California 91008 (the “Property”). Appearances were

    7   as set forth on the Court’s record.

    8          The Court, having considered the Motion and the pleadings filed by the Debtor in

    9   support of the Motion, Los Angeles County Treasurer and Tax Collector's (“Tax Collector”)

   10
   10   Statement of Obligations in Response to the Motion, Plan Administrator’s Response to the
   11
   11   Motion, the entire record in this case, having incorporated the tentative ruling with respect to the

   12
   12   Motion into this Order, and other good cause appearing,

   13
   13          THE COURT HEREBY FINDS AND DETERMINES THAT:1

   14
   14   Jurisdiction, Final Order and Statutory Predicates
   15
   15          A.      This Court has jurisdiction to hear and determine this matter pursuant to

   16
   16   28 U.S.C. §§ 157(b)(l) and 1334(a). This is a core proceeding pursuant to 28 U.S.C. §

   17
   17   157(b)(2)(A), (N) and (O). Venue is proper in this District and in this Court pursuant to
   18
   18   28 U.S.C. §§ 1408 and 1409.

   19
   19          B.      The statutory predicates for the relief requested in the Motion are §§ 105(a)

   20
   20   and 363 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 9006, and Local
   21
   21   Bankruptcy Rules 2002 and 6004-1.

   22
   22          C.      This Order constitutes a final order within the meaning of 28 U.S.C. § 158(a).

   23
   23   Notice of the Motion.

   24
   24
        1
          The findings and conclusions set forth herein constitute the Court’s findings of fact and
   25
   25   conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
   26
   26   pursuant to Bankruptcy Rule 9014. All findings of fact and conclusions of law announced by
        the Court at the sale hearing in relation to the Motion are hereby incorporated herein to the
   27
   27   extent not inconsistent herewith. To the extent that any of the following findings of fact
        constitute conclusions of law, they are adopted as such. To the extent any of the following
   28
   28   conclusions of law constitute findings of fact, they are adopted as such.



                                                         2
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 138 Filed
                        Complete pdf 08/23/18 Entered
                                      Page 88 of 113 08/23/18 16:42:52 Desc
                         Main Document Page 3 of 11


    1           D.     The notice of the Motion was properly served in accordance with Federal

    2   Rules of Bankruptcy Procedure and Central District of California Local Bankruptcy Rules.

    3           E.     A separate Notice of Sale of Estate Property relating to the sale of the Property

    4   was filed with the Court and posted on the Court’s website.

    5           F.     Notice of the Hearing was reasonably calculated to provide all interested

    6   parties with appropriate and sufficient notice of the sale of the Property and the hearing under

    7   all of the facts and circumstances of the present case.

    8           G.     As evidenced by the declarations of service previously filed with this Court,

    9   adequate and sufficient notice of the Motion, hearing and sale of the Property, has been

   10
   10   provided in accordance with sections 105(a) and 363 of the Bankruptcy Code, Bankruptcy
   11
   11   Rules 2002, 6004, and 9006, and Local Bankruptcy Rules 2002 and 6004-1. The notices

   12
   12   described above were good, sufficient, and appropriate under the circumstances, and no other

   13
   13   or further notice of the Motion, Hearing, and the sale of the Property is or shall be required.

   14
   14           H.     A reasonable opportunity to object and be heard with respect to the Motion and
   15
   15   the relief requested therein, hearing, and sale of the Property, has been afforded to all

   16
   16   interested persons and entities, including the Notice Parties.

   17
   17   Buyer
   18
   18           I.     Yeung Sai Yeung (“Buyer”) submitted the highest and best price for the

   19
   19   Property in the amount of $6,900,000.

   20
   20           J.     Based on declarations submitted in support of the Motion, Buyer learned of the
   21
   21   Property for sale and took part in the negotiation and sale process without collusion and in

   22
   22   good faith, and, at all times, engaged in arm’s length negotiations and bidding.

   23
   23           K.     Buyer has acted in good faith with respect to the sale of the Property and if all

   24
   24   of the conditions to closing occur are satisfied, Buyer shall purchase the Property in good

   25
   25   faith, and shall be a good-faith buyer within the meaning of section 363(m) of the Bankruptcy

   26
   26   Code, and is therefore entitled to all of the protections afforded by Bankruptcy Code section
   27
   27   363(m). Buyer has proceeded in good faith in all respects in connection with this proceeding.

   28
   28   Section 363(f) is Satisfied



                                                         3
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 138 Filed
                        Complete pdf 08/23/18 Entered
                                      Page 89 of 113 08/23/18 16:42:52 Desc
                         Main Document Page 4 of 11


    1           L.      The conditions of section 363(f) of the Bankruptcy Code have been satisfied in

    2   full; therefore, the Debtor is authorized to and shall sell the Property free and clear of all

    3   Interests, as that term is defined below, including, without limitation, with the following liens

    4   (as referenced in that Preliminary Title Report (“PTR”) attached hereto as Exhibit “1” and

    5   filed as Docket No. 137) to attach to the sale proceeds with the same validity and priority as

    6   such lien had prepetition pending further order of this Court:

    7                a. Lien in favor of Pioneer General Engineering Contractors [Instrument No.

    8                   20140528833 and amended as Instrument No. 20140931680];

    9                b. Notice of Pendency recorded by Prolien Services LLC [Instrument No.

   10
   10                   20140975888];
   11
   11                c. Notice of Pendency recorded by AHA 2012 LLC et al. [Instrument No.

   12
   12                   20160147050];

   13
   13                d. Notice of Substandard Dwelling recorded by the City of Bradbury [Instrument

   14
   14                   No. 20160846314];
   15
   15                e. Unsecured Property Taxes for TLH REO Management LLC [Instrument No.

   16
   16                   20110673163]; and

   17
   17                f. Lien(s) in favor of United Commercial Bank [Instrument No. XX-XXXXXXX, as
   18
   18                   amended, Instrument No. XX-XXXXXXX, as amended].

   19
   19           M.      The sale of the Property shall be free and clear of all such Interests, including

   20
   20   those set forth above, with such Interests to attach to the sale proceeds with the same validity
   21
   21   and priority as such Interests had prepetition. “Interests” is defined collectively as any and all

   22
   22   obligations, interests (including Notices of Pendency and/or Lis Pendens), rights, pledges,

   23
   23   liens (including, without limitation, mechanics’, materialmens’ and other consensual and non-

   24
   24   consensual liens, and statutory liens), mortgages, deeds of trust, security interests, claims

   25
   25   (including any “claim” as defined in section 101(5) of the Bankruptcy Code), liabilities, debt

   26
   26   obligations, losses, penalties, leases, charges, offsets, contracts, options, rights of first refusal,
   27
   27   rights of first offer, rights of first sale, rights of notice, easements, servitudes, proxies, voting

   28
   28   trusts or agreements, transfer restrictions under any agreement, conditional sale or other title



                                                           4
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 138 Filed
                        Complete pdf 08/23/18 Entered
                                      Page 90 of 113 08/23/18 16:42:52 Desc
                         Main Document Page 5 of 11


    1   retention     agreements,   recoupment,   hypothecations,     demands,    licenses,   sublicenses,

    2   assignments, indentures, loan agreements, instruments, debts, rights of recovery, guaranties,

    3   contractual commitments, restrictions, labor and employment rights and claims, employee

    4   benefit agreements and obligations, collective bargaining agreements and obligations, pension

    5   rights and claims, claims based on reimbursement, contribution, indemnity, exoneration,

    6   products liability, tortious conduct, property damage, personal injury, alter-ego, claims based

    7   on pension plan contribution and related liabilities, environmental liabilities or obligations

    8   (including, without limitation, toxic tort claims), options to purchase, regulatory violations,

    9   decrees of any court or governmental entity, charges or any kind or nature, debts arising in

   10
   10   any way in connection with any agreements, acts, or failures to act, reclamation claims, and
   11
   11   obligation claims, in each case, of whatever kind, nature or description in, against or with

   12
   12   respect to the Property, or the Debtor, having arisen, existed, or accrued prior to and though

   13
   13   the closing date, whether direct or indirect, absolute or contingent, choate or inchoate, filed or

   14
   14   unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or
   15
   15   unperfected, material or non-material, disputed or undisputed, known or unknown, matured or

   16
   16   unmatured, liquidated or unliquidated, arising or imposed by agreement, understanding, law,

   17
   17   equity, statute or otherwise, and whether arising prior to, on or after the commencement of the
   18
   18   Bankruptcy Case, including claims or liabilities otherwise arising under doctrines of successor

   19
   19   liability, de facto merger or substantial continuity or liabilities or obligations under any law or

   20
   20   order.
   21
   21            N.      The Debtor is entitled to sell the Property to Buyer free and clear of all

   22
   22   Interests against the Debtor, its estate, or any of the Property, including, without limitation

   23
   23   those set forth above, because, in each case, one or more of the standards set forth in sub-

   24
   24   sections 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. All holders of Interests

   25
   25   (except as otherwise provided herein) are adequately protected by having their Interests, if

   26
   26   any, in each instance against the Debtor, its estate, or any of the Property, attach to the net
   27
   27   proceeds of the Property, in which such creditor or claimant alleges an Interest, in the same

   28
   28   order of priority, with the same validity, force, and effect that such Interest had prior to the



                                                          5
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 138 Filed
                        Complete pdf 08/23/18 Entered
                                      Page 91 of 113 08/23/18 16:42:52 Desc
                         Main Document Page 6 of 11


    1   sale of the Property, without further order of the Court, subject to any claims and defenses the

    2   Debtor and its estate may possess with respect thereto.

    3          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

    4          1.      The relief requested in the Motion is granted and approved as set forth in this

    5   Order, and the sale of the Property to Buyer is approved. The Debtor, through Lawrence

    6   Perkins, is authorized to enter into, execute and deliver all sale and escrow documents and to

    7   perform Debtor’s obligations under the documents and consummate any transactions

    8   contemplated thereby.

    9          2.      Pursuant to sections 363(b) and (f) of the Bankruptcy Code, the Debtor is

   10
   10   authorized, empowered and directed to take any and all actions necessary or appropriate to
   11
   11   (a) consummate the sale of the Property to Buyer (b) close the sale of the Property, if the

   12
   12   conditions to closing are satisfied, and (c) complete, execute and deliver, perform under,

   13
   13   consummate and implement the sale agreement together with all additional instruments and

   14
   14   documents contemplated thereby or are reasonably necessary or desirable to implement the sale
   15
   15   of the Property or which are otherwise reasonably requested by Buyer.

   16
   16          3.      Buyer shall close escrow, and consummate the sale of the Property, as provided

   17
   17   for in the sale documents attached to the Motion as Exhibit “E”. In the event that escrow is not
   18
   18   timely closed through the fault of the Buyer, Buyer’s deposit shall be forfeited to Debtor

   19
   19   without further notice or order.

   20
   20          4.      Upon closing, the Debtor shall pay over, or instruct escrow to pay over, the
   21
   21   proceeds realized by the Debtor from the sale of the Property as follows:

   22
   22                  a. Customary and ordinary closing costs, including escrow and title costs;

   23
   23                  b. Broker commissions to the respective real estate brokers;

   24
   24                  c. Unpaid and outstanding real property taxes due and owing to the Tax

   25
   25                      Collector, in the amount of $861,615.11 as of August 31, 2018, or any pro-

   26
   26                      rated portion thereof based on the date of closing of the sale;
   27
   27
   28
   28



                                                         6
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 138 Filed
                        Complete pdf 08/23/18 Entered
                                      Page 92 of 113 08/23/18 16:42:52 Desc
                         Main Document Page 7 of 11


    1                  d. Unpaid and outstanding obligations due and owing to Oakriverhml, LLC, the

    2                      post-petition lender to the Debtor [repayment of obligation evidenced by

    3                      recording as Instrument No. 20161140775];

    4                  e. $850,000.00 to the Co-Owners, as that term is defined in the Motion,

    5                      pursuant to the previously approved settlement; and

    6                  f. $15,500.00 to the City of Bradbury pursuant to the Stipulation attached as

    7                      Exhibit “D” to the Motion, which is hereby approved.

    8          5.      The balance of the sale proceeds shall be transferred to the Debtor to be

    9   maintained in a segregated account pending further order of this Court.

   10
   10          6.      Nothing set forth herein shall be deemed to determine any rights or interests of
   11
   11   any “Minority Investors”, as that term is defined in the Motion.

   12
   12          7.      This Order shall be binding in all respects upon the Debtor, its estate, all

   13
   13   creditors of, and holders of equity interests in, the Debtor, any holders of Interests in, against, or

   14
   14   on all or any portion of the Property (whether known or unknown), Buyer and all successors and
   15
   15   assigns of Buyer, and trustees, if any, subsequently appointed in the Debtor’s chapter 11 case or

   16
   16   upon a conversion of the Debtor’s case to a chapter 7 case under the Bankruptcy Code (a

   17
   17   “Trustee”). This Order shall inure to the benefit of the Debtor, its bankruptcy estate, and the
   18
   18   respective successors and assigns of each of the foregoing, including without limitation any

   19
   19   Trustee or any person or entity appointed pursuant to any plan confirmed in the Bankruptcy

   20
   20   Case with authority over the Debtor or any assets or property of the Debtor.
   21
   21          8.      Pursuant to sections 105(a), 363(b) and 363(f) of the Bankruptcy Code, in

   22
   22   exchange for the purchase price paid by Buyer, the Debtor is authorized to transfer the Debtor’s

   23
   23   interest in and convey the Property to Buyer on the closing, and such transfers shall constitute

   24
   24   legal, valid, binding, and effective transfers of the Debtor’s interest in the Property and shall

   25
   25   vest Buyer, with all right, title and interest of the Debtor in and to the Property, and, upon the

   26
   26   Debtor’s receipt of the purchase price from Buyer, shall be free and clear of all Interests, with
   27
   27   all such Interests to attach to the net proceeds as set forth herein, with the same validity, force,

   28
   28   and effect, and in the same order of priority, which such Interests now have against the Property,



                                                          7
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 138 Filed
                        Complete pdf 08/23/18 Entered
                                      Page 93 of 113 08/23/18 16:42:52 Desc
                         Main Document Page 8 of 11


    1   subject to any rights, claims, and defenses the Debtor or its estate, as applicable, may possess

    2   with respect thereto. Upon the closing, Buyer shall take title to and possession of the Property

    3   free and clear of any and all Interests.

    4          9.      If any person or entity which has filed statements or other documents or

    5   agreements evidencing liens on, or Interests in, all or any portion of the Property shall not have

    6   delivered to the Debtor prior to the closing, in proper form for filing and executed by the

    7   appropriate parties, termination statements, instruments of satisfaction, releases of liens and

    8   easements, and any other documents necessary for the purpose of documenting the release of all

    9   liens or interests which the person or entity has or may assert with respect to all or any portion

   10
   10   of the Property, the Debtor and Buyer, on behalf of the Debtor, are hereby authorized to execute
   11
   11   and file such statements, instruments, releases, and other documents on behalf of such person or

   12
   12   entity with respect to the Property. Notwithstanding the foregoing, the provisions of this Order

   13
   13   authorizing the transfer of the Property to Buyer, respectively, free and clear of all Interests of

   14
   14   any kind or nature whatsoever shall be self-executing and notwithstanding the failure of the
   15
   15   Debtor, Buyer, or any other party to execute, file, or obtain termination statements, instruments

   16
   16   of satisfaction, release of liens and easements, and any other documents necessary for the

   17
   17   purpose of documenting the release of all liens or interests with respect to all or any portion of
   18
   18   the Property, all such Interests shall be deemed unconditionally released, discharged,

   19
   19   terminated, divested, void, and unenforceable upon the occurrence of the closing.

   20
   20          10.     This Order is and shall be binding upon and govern the acts of all persons and
   21
   21   entities, including, without limitation, all filing agents, filing officers, title agents, title

   22
   22   companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

   23
   23   agencies, governmental departments, secretaries of state, federal, state, and local officials, and

   24
   24   all other persons and entities who may be required by operation of law, the duties of their office,

   25
   25   or contract, to accept, file, register, or otherwise record or release any documents or instruments,

   26
   26   or who may be required to report or insure any title or state of title in or to any lease; and each
   27
   27   of the foregoing persons and entities is hereby directed to accept for filing any and all of the

   28
   28   documents and instruments necessary and appropriate to consummate the transaction.



                                                         8
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 138 Filed
                        Complete pdf 08/23/18 Entered
                                      Page 94 of 113 08/23/18 16:42:52 Desc
                         Main Document Page 9 of 11


    1          11.     The purchase of the Property was undertaken by Buyer without collusion and in

    2   good faith, as that term is defined in section 363(m) of the Bankruptcy Code, and accordingly,

    3   the reversal or modification on appeal of the authorization provided herein to consummate the

    4   Property sale shall not affect the validity of the Property sale, unless such authorization and sale

    5   are duly stayed pending such appeal. Buyer is a good faith buyer within the meaning of section

    6   363(m) of the Bankruptcy Code and, as such, is entitled to the full protections of section 363(m)

    7   of the Bankruptcy Code.

    8          12.     The failure specifically to include any particular provision of the sale agreement

    9   or any related ancillary document in this Order shall not diminish or impair the effectiveness of

   10
   10   such provision, it being the intent of the Court that the sale agreement and all related ancillary
   11
   11   documents be authorized and approved in their entirety. All of the provisions of this Order are

   12
   12   nonseverable and mutually dependent.

   13
   13          13.     The sale agreement and any related agreements, documents, or other instruments

   14
   14   may be modified, amended, or supplemented by the parties thereto and in accordance with the
   15
   15   terms thereof, without further order of the Court, provided that any such modification,

   16
   16   amendment, or supplement does not have a material adverse effect on the Debtor’s estate.

   17
   17          14.     All time periods set forth in this Order shall be calculated in accordance with
   18
   18   Bankruptcy Rule 9006(a).

   19
   19          15.     Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and

   20
   20   enforceable immediately upon entry and shall not be subject to any stay as provided therein and
   21
   21   its provisions shall be self-executing.

   22
   22          IT IS SO ORDERED.

   23
   23
   24
   24
   25
   25
   26
   26
   27
   27
   28
   28



                                                         9
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 138 Filed
                        Complete pdf 08/23/18 Entered
                                      Page 95 of 113 08/23/18 16:42:52 Desc
                        Main Document Page 10 of 11


    1   Approved:
        Los Angeles County Treasurer and Tax Collector
    2

    3
        By: ______________________________
    4          Barry S. Glaser
               Steckbauer, Weinhart, LLP
    5          Attorneys For Los Angeles County
               Treasurer and Tax Collector
    6
                                                  ###
    7

    8

    9

   10
   10
   11
   11
   12
   12
   13
   13
   14
   14
   15
   15
   16
   16
   17
   17
   18
   18
   19
   19
   20
   20
   21
   21
   22
   22
   23
   23
   24
   24 Date: August 23, 2018
   25
   25
   26
   26
   27
   27
   28
   28



                                                    10
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 138 Filed
                        Complete pdf 08/23/18 Entered
                                      Page 96 of 113 08/23/18 16:42:52 Desc
                        Main Document Page 11 of 11
Case 2:16-bk-19233-ER   Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05   Desc
                          Complete pdf Page 97 of 113



  1

  2
  3
  4
  5
                                         EXHIBIT “4”
  6                            [Co-Owners 9019 Order, Docket 119]
  7
  8
  9

 10
 11
 12

 13
 14
 15
 16

 17
 18
 19
 20

 21
 22
 23

 24
 25
 26
 27

 28
                                           iv
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 119 Filed
                        Complete pdf 04/17/18  Entered
                                       Page 98 of 113 04/17/18 13:17:25 Desc
                         Main Document    Page 1 of 2

    1 DAVID B. GOLUBCHIK (State Bar No. 185520)
        JEFFREY S. KWONG (State Bar No. 288239)
    2 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
        10250 Constellation Boulevard, Suite 1700
    3 Los Angeles, California 90067                                 FILED & ENTERED
    4 Telephone: (310) 229-1234
      Facsimile: (310) 229-1244                                            APR 17 2018
    5 Email: DBG@LNBYB.com; EHK@LNBYB.COM; JSK@LNBYB.COM
    6 Attorneys for Debtor and Debtor in Possession                   CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
                                                                      BY gonzalez DEPUTY CLERK
    7
    8                           UNITED STATES BANKRUPTCY COURT

    9                            CENTRAL DISTRICT OF CALIFORNIA

   10                                   LOS ANGELES DIVISION
   11
   12    In re                                        Case No. 2:16-bk-19233-ER

   13    OAK RIVER ASSET MANAGEMENT                   Chapter 11
         LLC,
   14
                 Debtor and Debtor in Possession.     ORDER       GRANTING    MOTION
   15
                                                      PURSUANT TO BANKRUPTCY RULE
   16                                                 9019(a) FOR AN ORDER APPROVING
                                                      SETTLEMENT
   17
   18                                                 [No Hearing Required Unless Requested – Local
   19                                                 Bankruptcy Rule 9013-1(o)]

   20
   21
   22
   23
   24
   25
   26
   27
   28



                                                      1
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 119 Filed
                        Complete pdf 04/17/18  Entered
                                       Page 99 of 113 04/17/18 13:17:25 Desc
                         Main Document    Page 2 of 2

    1           The Court having read and considered the Notice Of Motion And Motion Pursuant To

    2 Bankruptcy Rule 9019(a) For An Order Approving Settlement [Doc. No. 116] (the “Motion”)
    3 filed by Oak River Asset Management LLC (the “Debtor”), the debtor and debtor-in-possession
    4 in the above-captioned bankruptcy case, and good cause appearing therefor,
    5           IT IS HEREBY ORDERED AS FOLLOWS:

    6           1.      The Motion is granted in its entirety.

    7           2.      The proposed settlement between and among the Debtor and the Co-Owners as it

    8                   pertains to the subject real property and proceeds resulting therefrom in

    9                   accordance with the terms set forth in that certain “Settlement Agreement and

   10                   Releases” (the “Agreement”), a true and correct copy of which Agreement is

   11                   attached as Exhibit “1” to the Declaration of Lawrence Perkins annexed to the

   12                   Motion, is approved.

   13           3.      The Debtor and the Co-Owners are authorized to take all steps reasonably

   14                   necessary to consummate the terms and conditions of the Agreement.

   15                                                   ###

   16
   17
   18
   19
   20
   21
   22
   23
   24
        Date: April 17, 2018
   25
   26
   27
   28



                                                         2
Case 2:16-bk-19233-ER   Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05   Desc
                          Complete pdf Page 100 of 113



  1

  2
  3
  4
  5
                                         EXHIBIT “5”
  6                              [Prolien 9019 Order, Docket 160]
  7
  8
  9

 10
 11
 12

 13
 14
 15
 16

 17
 18
 19
 20

 21
 22
 23

 24
 25
 26
 27

 28
                                            v
 Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 160 Filed
                         Complete pdf 11/02/18
                                       Page 101 Entered
                                                of 113 11/02/18 12:54:38 Desc
                          Main Document    Page 1 of 2



     David B. Golubchik, Esq. (SBN 185520)
 1     dbg@lnbyb.com
 2   Jeffrey S. Kwong, Esq. (SBN 288239)                                  FILED & ENTERED
       jsk@lnbyb.com
 3   LEVENE, NEALE, BENDER,
         YOO & BRILL, L.L.P.                                                     NOV 02 2018
 4   10250 Constellation Blvd., Suite 1700
     Los Angeles, CA 90067                                                 CLERK U.S. BANKRUPTCY COURT
 5                                                                         Central District of California
     Tel: (310) 229-1234 / Fax: (310) 229-1244                             BY llewis     DEPUTY CLERK

 6
     Attorneys for Debtor and Debtor in Possession
 7                                                                     CHANGES MADE BY COURT
 8
                              UNITED STATES BANKRUPTCY COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
                                    LOS ANGELES DIVISION
10
     In re                           )                    Case No. 2:16-bk-19233-ER
11                                   )
12   OAK RIVER ASSET MANAGEMENT LLC, )                    Chapter 11
                                     )
13                   Debtor.         )                   ORDER GRANTING MOTION
                                     )                   PURSUANT TO BANKRUPTCY RULE
14                                   )                   9019(a) FOR AN ORDER APPROVING
                                     )                   SETTLEMENT
15                                   )
16                                   )                   [No Hearing Required]
                                     )
17                                   )
                                     )
18                                   )
                                     )
19                                   )
20

21

22

23

24
25
26

27

28

                                                     1
 Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
  Case 2:16-bk-19233-ER Doc 160 Filed
                         Complete pdf 11/02/18
                                       Page 102 Entered
                                                of 113 11/02/18 12:54:38 Desc
                          Main Document    Page 2 of 2



 1             The Court, having considered the “Notice Of Motion And Motion Pursuant To Bankruptcy Rule

 2   9019(a) For An Order Approving Settlement; Memorandum Of Points And Authorities; Declaration Of

 3   Lawrence Perkins In Support Thereof” (the “Motion”)1 [Docket No. 140], filed by Oak River Asset

 4   Management LLC (the “Debtor”) pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure

 5   and Local Bankruptcy Rule 9013-1(o), all papers filed in support of the Motion, notice of the Motion

 6   having been proper and in accordance with all applicable rules and requirements, the Declaration of

 7   David B. Golubchik incorporating the First Amendment to Settlement Agreement (“Amendment”)

 8   [Docket No. 159], no objections to the Motion having been filed, the entire record in this case, and good

 9   cause appearing,

10             IT IS HEREBY ORDERED THAT:

11             (1)     The Motion is granted in its entirety;

12             (2)     The Settlement Agreement, subject to the Amendment, is hereby approved; and

13             (3)     All parties to the Settlement Agreement, subject to the Amendment, are authorized and

14   directed to take any and all steps reasonably necessary to consummate the terms and conditions of the

15   agreement.

16                                                     ###

17
18

19

20

21

22

23
             Date: November 2, 2018
24
25
26

27

28   1
         Capitalized but undefined terms herein shall have the same meanings ascribed to them in the Motion.

                                                           2
Case 2:16-bk-19233-ER   Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05   Desc
                          Complete pdf Page 103 of 113



  1

  2
  3
  4
  5
                                        EXHIBIT “6”
  6                              [AHA 9019 Order, Docket 195]
  7
  8
  9

 10
 11
 12

 13
 14
 15
 16

 17
 18
 19
 20

 21
 22
 23

 24
 25
 26
 27

 28
                                          vi
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 195 Filed
                        Complete pdf 04/15/19
                                      Page 104 Entered
                                               of 113 04/15/19 14:53:55 Desc
                         Main Document    Page 1 of 2

    1 DAVID B. GOLUBCHIK (State Bar No. 185520)
        JEFFREY S. KWONG (State Bar No. 288239)
    2 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
        10250 Constellation Boulevard, Suite 1700
    3 Los Angeles, California 90067                                 FILED & ENTERED
    4 Telephone: (310) 229-1234
      Facsimile: (310) 229-1244                                            APR 15 2019
    5 Email: DBG@LNBYB.com; EHK@LNBYB.COM; JSK@LNBYB.COM
    6 Attorneys for Debtor and Debtor in Possession                   CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
                                                                      BY gonzalez DEPUTY CLERK
    7
    8                           UNITED STATES BANKRUPTCY COURT

    9                            CENTRAL DISTRICT OF CALIFORNIA

   10                                   LOS ANGELES DIVISION
   11
   12    In re                                        Case No. 2:16-bk-19233-ER

   13    OAK RIVER ASSET MANAGEMENT                   Chapter 11
         LLC,
   14
   15            Debtor and Debtor in Possession.     ORDER       GRANTING    MOTION
                                                      PURSUANT TO BANKRUPTCY RULE
   16                                                 9019(a) FOR AN ORDER APPROVING
                                                      SETTLEMENT AND MUTUAL RELEASE
   17
   18                                                 [No Hearing Required Unless Requested – Local
   19                                                 Bankruptcy Rule 9013-1(o)]

   20
   21
   22
   23
   24
   25
   26
   27
   28



                                                      1
Case 2:16-bk-19233-ER Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05 Desc
 Case 2:16-bk-19233-ER Doc 195 Filed
                        Complete pdf 04/15/19
                                      Page 105 Entered
                                               of 113 04/15/19 14:53:55 Desc
                         Main Document    Page 2 of 2

    1           The Court having read and considered the Notice Of Motion And Motion Pursuant To

    2 Bankruptcy Rule 9019(a) For An Order Approving Settlement And Mutual Release [Doc. No.
    3 190] (the “Motion”) filed by Oak River Asset Management LLC (the “Debtor”), the debtor and
    4 debtor-in-possession in the above-captioned bankruptcy case, and good cause appearing
    5 therefor,
    6           IT IS HEREBY ORDERED AS FOLLOWS:

    7           1.      The Motion is granted in its entirety.

    8           2.      The proposed settlement between and among the Debtor, Liberty and Claimants

    9                   in accordance with the terms set forth in that certain “Settlement Agreement and

   10                   Mutual Release” (the “Agreement”), a true and correct copy of which Agreement

   11                   is attached as Exhibit “1” to the Declaration of Lawrence Perkins annexed to the

   12                   Motion, is approved.

   13           3.      The Debtor, Liberty and Claimants are authorized to take all steps reasonably

   14                   necessary to consummate the terms and conditions of the Agreement.

   15                                                   ###

   16
   17
   18
   19
   20
   21
   22
   23
   24
        Date: April 15, 2019
   25
   26
   27
   28



                                                         2
Case 2:16-bk-19233-ER   Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05   Desc
                          Complete pdf Page 106 of 113



  1

  2
  3
  4
  5
                                         EXHIBIT “7”
  6                                 [Bank Account Statement]
  7
  8
  9

 10
 11
 12

 13
 14
 15
 16

 17
 18
 19
 20

 21
 22
 23

 24
 25
 26
 27

 28
                                           vii
  Case
   Case2:16-bk-19233-ER
        2:16-bk-19233-ER Doc
                          Doc227-1
                              225 Filed
                                    Filed07/27/20
                                          08/04/20 Entered
                                                    Entered07/27/20
                                                            08/04/2016:51:56
                                                                     12:25:05 Desc
                                                                               Desc
                          Main
                           Complete
                               Document
                                    pdf Page Page
                                               10719
                                                   ofof
                                                      113
                                                        21

                                                                                    5019800166
                                                                                Period Covered:
                                                                   June 01, 2020 - June 30, 2020
                                                                                     Page 1 of 2


Lawrence Perkins                          Case Number                         2:16-BK-19233
400 S. Hope St.                           Case Name          OAK RIVER ASSET MANAGEMENT
Suite 1050                                                                              LLC
Los Angeles CA 90071                      Trustee Number                         0000450030
                                          Trustee Name                     Lawrence Perkins

                                                                                      Questions
                                                                                  (800) 634-7734
                                                                    banking.services@stretto.com
                                                                               www.stretto.com



CONSOLIDATED BALANCE SUMMARY

                                                        Ending Balance        Ending Balance
 Account                                  Number
                                                           Prior Period           This Period
Checking Account
 TRUSTEE CHECKING                      5019800166          $1,035,040.45         $1,034,640.45

 Total                                                     $1,035,040.45         $1,034,640.45
Case 2:16-bk-19233-ER   Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05   Desc
                          Complete pdf Page 108 of 113



  1

  2
  3
  4
  5
                                        EXHIBIT “8”
  6                                     [Claims Chart]
  7
  8
  9

 10
 11
 12

 13
 14
 15
 16

 17
 18
 19
 20

 21
 22
 23

 24
 25
 26
 27

 28
                                          viii
                                Case 2:16-bk-19233-ER                                  Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                                                       Desc
                                                                                         Complete pdf Page 109 of 113

                                                                                                                                               AMOUNT / TREATMENT OF CLAIM
                                                        FILED CLAIM                                        SCHEDULED CLAIM                                                                             STATUS
                                                                                                                                                       UNDER PLAN


                                        Date                                                                                          C/     Proposed    Proposed     Proposed
                               Claim                                           General       Schedule "D" Schedule "E" Schedule "F"
          Creditor                      Claim      Secured        Priority                                                            U/      Secured     Priority    Unsecured                         Notes
                                No.                                           Unsecured        Secured      Priority    Unsecured
                                        Filed                                                                                         D       Amount      Amount       Amount

                                2      8/12/16                               $959,868.49                                                                             $0.00        Previously paid and satisfied in full through
                                                                                                                                                                                  the proceeds from the sale of the Property, in
                                                                                                                                                                                  accordance with the AHA 9019 Order.
AHA 2012 LLC                                                                                                             Unk
                                                                                                                         $0.00                                       $0.00        No claim filed.
Benny Kirk
                                                                                                                                                                     $0.00        Previously paid and satisfied in full through
                                                                                                                                                                                  the proceeds from the sale of the Property, in
                                                                                                                                                                                  accordance with the AHA 9019 Order.
Christopher D. Lee                                                                                                       Unk
                                                                                                                         $0.00                                       $0.00        No claim filed.
City of Bradbury
                                7      10/4/16                               $25,726.50                                                                              $25,726.50   Treatment Under Class 1 of the Plan.
Forensis Group
                                6      9/15/16                 $1,636.17     $152.00                                     $0.00                          $1,636.17    $152.00      Priority amount to be paid in full on the Effectve
                                                                                                                                                                                  Date pursuant to the Plan.

                                                                                                                                                                                  Unsecured amount to be afforded treatment
                                                                                                                                                                                  under Class 1 of the Plan.
Franchise Tax Board
                                3      8/12/16                               $1,176,164.38                                                                           $0.00        Previously paid and satisfied in full through
Frank Lee, Co-Trustee of The                                                                                                                                                      the proceeds from the sale of the Property, in
Lee Living Trust Dated                                                                                                                                                            accordance with the AHA 9019 Order.
6/23/1987 and Christopher
Lee                                                                                                                      Unk
                                                                                                                         $0.00                                       $0.00        No claim filed.
Guy Jamison, Esq.
                                                                                                                                                                                  No claim filed.
Han Ding Holdings Limited                                                                                                $0.00                                       $0.00
                                5      8/22/16                               $3,414.67                                   $0.00                                       $3,414.67    Treatment Under Class 1 of the Plan.
Internal Revenue Service
Liberty Asset Management                                                                                                 $0.00                                       $0.00        No claim filed.
Corp.
                                1      8/8/16    $547,596.61                                                                                                         $0.00        Previously paid and satisfied in full through
Los Angeles County Tax                                                                                                                                                            escrow from the Property's sale proceeds.
Collector (2016-2017)                                                                                                    Unk
                                8      6/27/18 $270,022.16                                                                                                           $0.00        Previously paid and satisfied in full through
Los Angeles County Tax                                                                                                                                                            escrow from the Property's sale proceeds.
Collector (2018-2019)                                                                                                    Unk
Lucy Gao                                                                                                                                                             $0.00        No claim filed.
                                                                                                                         $0.00
                                                                                                                                                                     $0.00        Previously paid and satisfied in full, in
                                                                                                                                                                                  accordance with the Prolien 9019 Order.
Prolien Services, LLC                                                                        $900,000.00                              U/D
                                                                                                                         $0.00                                       $0.00        No claim filed.
Southern California Edison
                                                                                                                         $0.00                                       $0.00        No claim filed.
The Gas Company
                                                                                                                         $0.00                                       $0.00        No claim filed. Co-Owners were also paid
                                                                                                                                                                                  $850,000 from the Property’s sale proceeds,
                                                                                                                                                                                  pursuant to the Co-Owners 9019 Order.
TLH REO Management LLC
                                                                                                                                                                                  TriCon’s secured claim was previously
                                                                                                                                                                                  satisfied and paid in full prior to the sale of the
                                                                                                                                                                                  Property, as authorized by the Financing Order.
TRI/CON ENGINEERING
INC.                                                                                         $36,362.00                                                              $0.00
                                4      8/12/16                               $1,210,191.78                                                                           $0.00        Previously paid and satisfied in full through
                                                                                                                                                                                  the proceeds from the sale of the Property, in
                                                                                                                                                                                  accordance with the AHA 9019 Order.
YCJS 2012 LLC                                                                                                            Unk
Subtotals:                                                                                                                                  $0.00       $1,636.17    $29,293.17
Total Distribution To Non-                                                                                                                                           $30,929.34
Administrative Claims
Under Plan:

                                                                                                           Page 1 of 1
Case 2:16-bk-19233-ER               Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                                        Desc
                                      Complete pdf Page 110 of 113

                                     PROOF OF SERVICE OF DOCUMENT
   1
       I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
   2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

   3   A true and correct copy of the foregoing document entitled DEBTOR’S CHAPTER 11 PLAN will be
       served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
   4   and (b) in the manner stated below:

   5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
       controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
   6   hyperlink to the document. On August 4, 2020, I checked the CM/ECF docket for this bankruptcy case
       or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
   7   to receive NEF transmission at the email addresses stated below:

   8       •     Robert T Bryson rbryson@elllaw.com, lmarquez@robinscloud.com
           •     Robert Thomas Bryson rbryson@robinscloud.com, lmarquez@robinscloud.com
   9       •     John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
           •     Barry S Glaser bglaser@lkfirm.com, jlee@lkfirm.com
  10       •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
           •     Gail S Greenwood ggreenwood@pszjlaw.com, rrosales@pszjlaw.com
  11       •     David S Henshaw david@henshawlaw.com, info@henshawlaw.com
           •     Eve H Karasik ehk@lnbyb.com
  12       •     Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
           •     Kelly L Morrison kelly.l.morrison@usdoj.gov
  13       •     Giovanni Orantes go@gobklaw.com, gorantes@orantes-
                 law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr8912
  14             2@notify.bestcase.com
           •     Uzzi O Raanan uraanan@DanningGill.com,
  15             DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
           •     Jeremy V Richards jrichards@pszjlaw.com,
  16             bdassa@pszjlaw.com;imorris@pszjlaw.com
           •     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
  17
  18   2. SERVED BY UNITED STATES MAIL: On August 4, 2020, I served the following persons and/or
       entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
  19   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
       addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
       completed no later than 24 hours after the document is filed.
  20
  21
                                                                               Service information continued on attached page
  22
       3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
  23   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
       on August 4, 2020, I served the following persons and/or entities by personal delivery, overnight mail
  24   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
       email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
  25   mail to, the judge will be completed no later than 24 hours after the document is filed.

  26
  27
  28

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

       June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:16-bk-19233-ER               Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                                        Desc
                                      Complete pdf Page 111 of 113
       Served by Overnight Mail
   1   Hon. Ernst M. Robles
       United States Bankruptcy Court
   2   Edward R. Roybal Federal Building and Courthouse
       255 E. Temple Street, Suite 1560 / Courtroom 1568
   3   Los Angeles, CA 90012

   4
       I declare under penalty of perjury under the laws of the United States of America that the foregoing is
   5   true and correct.

   6    August 4, 2020                  Stephanie Reichert                                /s/ Stephanie Reichert
        Date                            Type Name                                         Signature
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

       June 2012                                                                    F 9013-3.1.PROOF.SERVICE
          Case 2:16-bk-19233-ER                 Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05                       Desc
                                                  Complete pdf Page 112 of 113
Label Matrix for local noticing                   Bradley D. Sharp                          Los Angeles County Treasurer & Tax Collecto
0973-2                                            Ch. 11 Trustee for Namco Capital Group    Steckbauer Weinhart, LLP
Case 2:16-bk-19233-ER                             333 S. Grand Ave.                         c/o Barry S. Glaser
Central District of California                    Suite 4300                                333 S. Hope Street, Ste. 3600
Los Angeles                                       Los Angeles, CA 90071-1578                Los Angeles, CA 90071-3045
Tue Aug 4 09:29:46 PDT 2020
Oak River Asset Management LLC                    Pachulski Stang Ziehl & Jones LLP         SLBiggs
400 S. Hope St., Suite 1050                       10100 Santa Monica Blvd., 13th Floor      10960 Wilshire Boulevard
Los Angeles, CA 90071-2836                        Los Angeles, CA 90067-4003                7th Floor
                                                                                            Los Angeles, CA 90024-3710


                                                  AHA 2012 LLC                              Benny Kirk
                                                  c/o David Henshaw, Esq.                   c/o David Meadows
                                                  1871 The Alameda, Suite 333               1801 Century Park East, Suite 1235
                                                  San Jose, CA 95126-1746                   Los Angeles, CA 90067-2314


Christopher D. Lee                                City of Bradbury                          FORENSIS GROUP
c/o David Henshaw, Esq.                           c/o David Gilbertson, RKA Group           301 N LAKE AVE STE 420
1871 The Alameda, Suite 333                       398 Lemon Creek Drive Suite E             PASADENA CA 91101-5119
San Jose, CA 95126-1746                           Walnut, CA 91789-2649


FRANCHISE TAX BOARD                               Franchise Tax Board                       Frank Lee, T’ee of Lee Living Trust
BANKRUPTCY SECTION MS A340                        Special Procedures - Insolvency           c/o David Henshaw, Esq.
PO BOX 2952                                       P.O. Box 2952                             1871 The Alameda, Suite 333
SACRAMENTO CA 95812-2952                          Sacramento, CA 95812-2952                 San Jose, CA 95126-1746


Guy Jamison, Esq.                                 Han Ding Holdings Limited                 (p)INTERNAL REVENUE SERVICE
Jamison Duncan                                    c/o Jose Padilla, Esq., Cox Castle        CENTRALIZED INSOLVENCY OPERATIONS
301 E. Colorado Ave., Suite 501                   2029 Century Park East Suite 2100         PO BOX 7346
Pasadena, CA 91101-1919                           Los Angeles, CA 90067-3007                PHILADELPHIA PA 19101-7346


(p)LOS ANGELES COUNTY TREASURER AND TAX COLLE     Liberty Asset Management Corp.            Lucy Gao
ATTN BANKRUPTCY UNIT                              c/o Larry Perkins                         c/o Alexandre Cornelius, Esq.
PO BOX 54110                                      400 S. Hope St. Suite 1050                1299 Ocean Avenue, Suite 450
LOS ANGELES CA 90054-0110                         Los Angeles, CA 90071-2836                Santa Monica, CA 90401-1050


Prolien Services, LLC                             (p)SOUTHERN CALIFORNIA EDISON COMPANY     TLH REO Management LLC
c/o Robert Bryson, Esq.                           RECEIVABLES MANAGEMENT BANKRUPTCY GROUP   c/o Jose Padilla, Esq., Cox Castle
10100 Santa Monica Bl., 12th Floor                1551 W SAN BERNARDINO ROAD                2029 Century Park East Suite 2100
Los Angeles, CA 90067-4003                        COVINA CA 91722-3407                      Los Angeles, CA 90067-3007


TRI/CON ENGINEERING INC.                          The Gas Company                           United States Trustee (LA)
Attn: John Campbell                               PO Box C                                  915 Wilshire Blvd, Suite 1850
122 West Olive Avenue                             Monterey Park, CA 91754-0932              Los Angeles, CA 90017-3560
Monrovia, CA 91016-3410


Unsecured Committee of Liberty                    YCJS 2012 LLC
c/o Jeremy Richards, Esq.                         c/o David Henshaw, Esq.
10100 Santa Monica Blvd., 13th Floo               1871 The Alameda, Suite 333
Los Angeles, CA 90067-4003                        San Jose, CA 95126-1746
          Case 2:16-bk-19233-ER   Doc 227-1 Filed 08/04/20 Entered 08/04/20 12:25:05   Desc
                                    Complete pdf Page 113 of 113
                                    Giovanni Orantes
                                    The Orantes Law Firm, A Professional Cor
                                    3435 wilshire blvd #2920
                                    Los Angeles
                                    Los Angeles, Ca 90010-2015

Lawrence R Perkins                  Robert Thomas Bryson
400 S Hope St Suite 1050            Robins Cloud
Los Angeles, CA 90071-2836          808 Wilshire Boulevard
                                    Suite 450
                                    Los Angeles, CA 90017
